               PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
                           Gore, et al. v. Lee, et al., Case No. 3:19-cv-00328 (M.D. Tenn.)




                          Exhibit E
                  Deposition Transcript of L.G.




Case 3:19-cv-00328 Document 93-6 Filed 05/29/20 Page 1 of 72 PageID #: 1720
                            GORE, et al.
                                   vs.
                             LEE, et al.




                                  L.G.
                           April 17, 2020




Case 3:19-cv-00328 Document 93-6 Filed 05/29/20 Page 2 of 72 PageID #: 1721
·1   · · · · · · · ·UNITED STATES DISTRICT COURT
· · ·· · · · · ·FOR THE MIDDLE DISTRICT OF TENNESSEE
·2   · · · · · · · · · · NASHVILLE DIVISION
· · ··_________________________________________________________
·3
· · ··KAYLA GORE; JAIME COMBS;
·4   ·L.G.; and K.N.,

·5      · · · · · · ·Plaintiffs,

·6
· · ··vs.· · · · · · · · · · · · · · ·Case No. 3:19-0328
·7

·8     ·WILLIAM BYRON LEE, in his
· ·   ··official capacity as Governor
·9     ·of the State of Tennessee;
· ·   ··and LISA PIERCEY, in her official
10     ·capacity as Commissioner of the
· ·   ··Tennessee Department of Health,
11
· ·   ·· · · · · · ·Defendants.
12     ·_________________________________________________________

13

14

15

16      · · · · · · · · · · Videoconference Deposition of:

17      · · · · · · · · · · L.G.

18   · · · · · · · · · · Taken on behalf of the Defendants
· · ·· · · · · · · · · · April 17, 2020
19

20

21
· ·   ··_________________________________________________________
22
· ·   ··   ·   ·   ·   · · · · · ·Elite Reporting Services
23     ·   ·   ·   ·   · · · www.elitereportingservices.com
· ·   ··   ·   ·   ·   ·Jeannie Chaffin, LCR, Associate Reporter
24     ·   ·   ·   ·   · · · · · ·Post Office Box 292382
· ·   ··   ·   ·   ·   · · · · ·Nashville, Tennessee 37229
25     ·   ·   ·   ·   · · · · · · · ·(615)595-0073



                     Elite
      Case 3:19-cv-00328    Reporting
                         Document 93-6 Services    * (615)595-0073
                                        Filed 05/29/20 Page 3 of 72 PageID #: 1722
                           www.EliteReportingServices.com
·1
· · ·· · · · · · · · · · · ·A P P E A R A N C E S
·2

·3

·4

·5      · For the Plaintiffs (via videoconference):

·6   · · · · ·              ·   ·   MR. BRANDT THOMAS ROESSLER
· · ·· · · · ·              ·   ·   Attorney at Law
·7   · · · · ·              ·   ·   Baker Botts, LLP
· · ·· · · · ·              ·   ·   30 Rockefeller Plaza
·8   · · · · ·              ·   ·   New York, NY· 10112
· · ·· · · · ·              ·   ·   (212)408-2583
·9   · · · · ·              ·   ·   brandt.roessler@bakerbotts.com

10
· ·    ··   ·   ·   ·   ·   ·   ·   MR. OMAR GONZALEZ-PAGAN
11      ·   ·   ·   ·   ·   ·   ·   Attorney at Law
· ·    ··   ·   ·   ·   ·   ·   ·   Lambda Legal Defense & Education Fund, Inc.
12      ·   ·   ·   ·   ·   ·   ·   120 Wall Street, 19th Floor
· ·    ··   ·   ·   ·   ·   ·   ·   New York, NY· 10005
13      ·   ·   ·   ·   ·   ·   ·   (212)809-8585
· ·    ··   ·   ·   ·   ·   ·   ·   ogonzalez-pagan@lambdalegal.org
14

15   · · · · ·              ·   ·   MS. SASHA BUCHERT
· · ·· · · · ·              ·   ·   Attorney at Law
16   · · · · ·              ·   ·   Lambda Legal Defense & Education Fund, Inc.
· · ·· · · · ·              ·   ·   1776 K Street NW, Suite 722
17   · · · · ·              ·   ·   Washington, D.C.· 20006
· · ·· · · · ·              ·   ·   (202)804-6245
18   · · · · ·              ·   ·   sbuchert@lambdalegal.org

19
· ·    ··   ·   ·   ·   ·   ·   ·   MS. TARA BORELLI
20      ·   ·   ·   ·   ·   ·   ·   Attorney at Law
· ·    ··   ·   ·   ·   ·   ·   ·   Lambda Legal Defense & Education Fund, Inc.
21      ·   ·   ·   ·   ·   ·   ·   730 Peachtree Street NE, Suite 640
· ·    ··   ·   ·   ·   ·   ·   ·   Atlanta, GA· 30308
22      ·   ·   ·   ·   ·   ·   ·   (404)897-1880
· ·    ··   ·   ·   ·   ·   ·   ·   tborelli@lambdalegal.org
23

24

25



                     Elite
      Case 3:19-cv-00328    Reporting
                         Document 93-6 Services    * (615)595-0073
                                        Filed 05/29/20 Page 4 of 72 PageID #: 1723 2
                           www.EliteReportingServices.com
·1      · For the Plaintiffs (continued):

·2   · · · · ·             ·   ·   MR. JOHN T. WINEMILLER
· · ·· · · · ·             ·   ·   Attorney at Law
·3   · · · · ·             ·   ·   Merchant & Gould
· · ·· · · · ·             ·   ·   800 Gay Street, Suite 2150
·4   · · · · ·             ·   ·   Knoxville, TN· 37929
· · ·· · · · ·             ·   ·   (865)380-5977
·5   · · · · ·             ·   ·   jwinemiller@merchantgould.com

·6

·7

·8
· ·   ·· For the Defendants (via videoconference):
·9
· ·   ··   ·   ·   ·   ·   ·   ·   MR. JAE LIM
10     ·   ·   ·   ·   ·   ·   ·   MS. DIANNA BAKER SHEW
· ·   ··   ·   ·   ·   ·   ·   ·   MS. SARA E. SEDGWICK
11     ·   ·   ·   ·   ·   ·   ·   MR. MATTHEW F. JONES
· ·   ··   ·   ·   ·   ·   ·   ·   Assistant Attorneys General
12     ·   ·   ·   ·   ·   ·   ·   Post Office Box 20207
· ·   ··   ·   ·   ·   ·   ·   ·   Nashville, TN· 37202
13     ·   ·   ·   ·   ·   ·   ·   (615)532-1969
· ·   ··   ·   ·   ·   ·   ·   ·   jae.lim@at.tn.gov
14     ·   ·   ·   ·   ·   ·   ·   dianna.shew@ag.tn.gov
· ·   ··   ·   ·   ·   ·   ·   ·   sara.sedgwick@ag.tn.gov
15     ·   ·   ·   ·   ·   ·   ·   matt.jones@ag.tn.gov

16

17

18

19

20

21

22

23

24

25



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20 Page 5 of 72 PageID #: 1724 3
                          www.EliteReportingServices.com
·1

·2   ·   · · · · · · · · · · · · I· N· D· E X
· · ··   · · · · · · · · · · · · · · · · · · · · · · · · · · · · Page
·3
· · ··   Examination
·4   ·   By Mr. Lim· · · · · · · · · · · · · · · · · · · · · · · · ·6

·5

·6
· ·   ·· · · · · · · · · · · E· X· H· I· B· I· T         S
·7
· ·   ·· · · · · · · · · · · · · · · · · · · · · · · · · · · · · Page
·8
· ·   ·· Exhibit No. 1· · · · · · · · · · · · · · · · · · · · · · · 6
·9     · · · · ·Amended Complaint for Declaratory and Injunctive
· ·   ·· · · · ·Relief
10
· ·   ·· Exhibit No. 2· · · · · · · · · · · · · · · · · · · · · · · 6
11     · · · · ·Declaration of L.G. in Support of Plaintiffs'
· ·   ·· · · · ·Motion for Summary Judgment
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20 Page 6 of 72 PageID #: 1725 4
                          www.EliteReportingServices.com
·1     · · · · · · · · ·S· T· I· P· U· L· A· T· I· O· N S
·2
·3     · · · · · · · · ·The videoconference deposition of L.G. was taken
·4     · by counsel for the Defendants, with all participants appearing at
·5     · their respective locations, on April 17, 2020, for all purposes
·6     · under the Federal Rules of Civil Procedure.
·7     · · · · · · · · ·All objections, except as to the form of the
·8     · questions, are reserved to the hearing, and that said deposition
·9     · may be read and used in evidence in said cause of action in any
10     · trial thereon or any proceeding herein.
11     · · · · · · · · ·It is agreed that JEANNIE CHAFFIN, LCR, Notary
12     · Public and Court Reporter for the State of Tennessee, may swear
13     · the witness, and that the reading and signing of the completed
14     · deposition by the witness was not waived.
15
16
17
18
19
20
21
22
23
24
25



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20 Page 7 of 72 PageID #: 1726 5
                          www.EliteReportingServices.com                           YVer1f
·1     · · · · · · · · · · · *· ·*· ·*

·2

·3     · · · · · · ·(WHEREUPON, documents were pre-marked as

·4     ·Exhibits 1 and 2.)

·5     · · · · · · ·MR. LIM:· Good afternoon, everyone.                   A                 12:25:19

·6     ·couple of housekeeping matters before we start.· All                                12:25:21

·7     ·objections are reserved as to the form of the                                       12:25:24

·8     ·question.                                                                           12:25:27

·9     · · · · · · ·And I'll be identifying all the                                         12:25:28

10     ·participants representing the Defendants in this                                    12:25:31

11     ·case.· My name Jae Lim, and I'm an Assistant Attorney                               12:25:33

12     ·General for the Tennessee Attorney General's office.                                12:25:37

13     ·And joining me today are my colleagues, Dianna Shew,                                12:25:40

14     ·Sara Sedgwick, and Matt Jones.                                                      12:25:46

15

16     · · · · · · · · · · ·*· ·*· ·*

17     · · · · · · · · · · · · L.G.,

18     ·was called as a witness and having first been duly

19     ·sworn, testified as follows:

20

21     · · · · · · · · · · ·EXAMINATION

22     ·QUESTIONS BY MR. LIM:

23     ·Q.· · · Ms. L.G., how are you today?                                                12:25:51

24     ·A.· · · I'm sorry, could you repeat that?· I couldn't                               12:25:55

25     ·hear.                                                                               12:25:58



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20 Page 8 of 72 PageID #: 1727 6
                          www.EliteReportingServices.com                           YVer1f
·1     ·Q.· · · How are you today?                                                          12:25:59

·2     ·A.· · · I'm doing well.· Thank you.                                                 12:26:00

·3     · · · · · · ·MR. LIM:· Brandt, could you go ahead and                                12:26:05

·4     ·identify all the attorneys representing the                                         12:26:07

·5     ·Plaintiffs today?                                                                   12:26:10

·6     · · · · · · ·MR. ROESSLER:· I'd be glad to.                                          12:26:10

·7     · · · · · · ·So I'm Brandt Thomas Roessler from Baker                                12:26:10

·8     ·Botts, representing the Plaintiffs.· We also have on                                12:26:15

·9     ·the line John Winemiller, who is from Merchant &                                    12:26:17

10     ·Gould.· And from Lambda Legal we have Omar                                          12:26:21

11     ·Gonzalez-Pagan, we have Sasha Buchert.· I always                                    12:26:27

12     ·butcher that.· Sorry, Sasha.· And Tara Borelli.                                     12:26:32

13     ·BY MR. LIM:                                                                         12:26:40

14     ·Q.· · · Ms. L.G., have you ever been deposed before?                                12:26:40

15     ·A.· · · No.                                                                         12:26:44

16     ·Q.· · · So I'm going to go over a couple of                                         12:26:49

17     ·preliminary matters that concern how depositions go                                 12:26:51

18     ·so that we're on the same page, okay?                                               12:26:56

19     · · · · · · ·Although this deposition is recorded --                                 12:27:03

20     ·although this deposition is on video, as Brandt                                     12:27:07

21     ·indicated earlier, we're not recording this                                         12:27:11

22     ·deposition.· The only recording of this deposition                                  12:27:13

23     ·will be in the transcripts prepared by the court                                    12:27:16

24     ·reporter.· So in order for Ms. Jeannie to accurately                                12:27:20

25     ·record your responses and my questions, you need to                                 12:27:26



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20 Page 9 of 72 PageID #: 1728 7
                          www.EliteReportingServices.com                           YVer1f
·1      ·answer my questions affirmatively by saying yes or                                 12:27:28

·2      ·no.· If you motion -- you know, if you shake your                                  12:27:36

·3      ·head or nod your head, that's not going to be noted                                12:27:38

·4      ·by the court reporter.· Is that clear?                                             12:27:41

·5      ·A.· · · It's clear that I should not shake my head or                              12:27:50

·6      ·make gestures; that I should speak my responses.                                   12:27:55

·7      ·Q.· · · Yes, thank you.                                                            12:27:59

·8      · · · · · · ·And if you can't hear me or if you have a                              12:28:00

·9      ·difficult time understanding me, just simply ask me                                12:28:02

10      ·to repeat the question or to rephrase my question.                                 12:28:06

11      ·I'll be happy to do that.                                                          12:28:09

12      ·A.· · · Thank you.                                                                 12:28:13

13      ·Q.· · · And lastly please let me know at any point if                              12:28:15

14      ·you'd like to take a break.· I'm sure my colleagues                                12:28:19

15      ·here would be happy to take a break at any time, too,                              12:28:23

16      ·except for one instance.· I would appreciate it if                                 12:28:26

17      ·you wait until you -- finish answering my question.                                12:28:30

18      ·I would hate to ask the question and then for you                                  12:28:35

19      ·to -- you know, for us to take a break and have your                               12:28:38

20      ·response hanging out there.· Is that okay?                                         12:28:40

21      ·A.· · · That is understood.                                                        12:28:43

22      ·Q.· · · Thank you.                                                                 12:28:45

23      · · · · · · ·Do you have any questions for me before                                12:28:45

24      ·we start?                                                                          12:28:48

25      ·A.· · · No.                                                                        12:28:49



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20 Page 10 of 72 PageID #: 17298
                           www.EliteReportingServices.com                          YVer1f
·1      ·Q.· · · Okay.· Could you state your name, full name                                12:28:51

·2      ·for the record, please?                                                            12:28:56

·3      ·A.· · · · · · · · · · · · · · .                                                    12:28:56

·4      ·Q.· · · And have you used any other names in the                                   12:29:01

·5      ·past?                                                                              12:29:09

·6      ·A.· · · I -- I've used my legal birth name and my                                  12:29:12

·7      ·middle name.                                                                       12:29:19

·8      ·Q.· · · Which were?                                                                12:29:22

·9      ·A.· · · I believe that's covered in the document.                                  12:29:27

10      ·Yes, all of those questions have been answered in the                              12:29:41

11      ·documentation provided for the Court.                                              12:29:44

12      ·Q.· · · Yeah, but I'm still asking you the question,                               12:29:50

13      ·though.· Do you know the previous names that you have                              12:29:53

14      ·used in the past?                                                                  12:29:55

15      ·A.· · · Yes.                                                                       12:29:58

16      ·Q.· · · What are they?                                                             12:29:59

17      ·A.· · · Those are identified within the documents                                  12:30:08

18      ·that have been provided to the Court.                                              12:30:10

19      ·Q.· · · All right.· Let me move on.                                                12:30:16

20      · · · · · · ·What is your current address?                                          12:30:18

21      ·A.· · ·                                                                            12:30:21

22                                           .                                              12:30:28

23      ·Q.· · · How long have you lived there?                                             12:30:31

24      ·A.· · · I believe it's been about two years now.                                   12:30:35

25      ·Q.· · · Where did you live before that?                                            12:30:40



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20 Page 11 of 72 PageID #: 17309
                           www.EliteReportingServices.com                          YVer1f
·1      ·A.· · · I lived at an apartment in                                                12:30:46

·2                  .                                                                      12:30:49

·3      ·Q.· · · Have you always lived in                        ?                         12:30:50

·4      ·A.· · · No.                                                                       12:30:54

·5      ·Q.· · · Where else have you lived in the past ten                                 12:30:56

·6      ·years, if you could go back?                                                      12:31:00

·7      ·A.· · · I have lived in the state of                        .   I                 12:31:11

·8      ·have lived in Tennessee.· And I have lived in                                     12:31:15

·9      ·          .                                                                       12:31:19

10      ·Q.· · · When did you move to                      ?                               12:31:21

11      ·A.· · · It's about six years ago now.                                             12:31:25

12      ·Q.· · · What brought you to                      ?                                12:31:30

13      ·A.· · · I was offered a promotion at my place of                                  12:31:36

14      ·work, and they had a position open here in                                        12:31:41

15                      .· I applied to transfer and was granted                           12:31:48

16      ·the promotion and the relocation.                                                 12:31:53

17      ·Q.· · · Where was your previous location?                                         12:31:55

18      ·A.· · · Before that I lived and worked in                                         12:31:58

19      ·Tennessee.                                                                        12:32:03

20      ·Q.· · · And how long did you live in                                              12:32:03

21      ·Tennessee?                                                                        12:32:05

22      ·A.· · · Well, I was born in                           Tennessee, and              12:32:12

23      ·I moved away for college and education.· And then I                               12:32:15

24      ·returned after graduation in                , and I lived there                   12:32:21

25      ·until I relocated here to                    .                                    12:32:26



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            10
                                                      Page 12 of 72 PageID #: 1731
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · Does your family still live in                                            12:32:30

·2      ·Tennessee?· Your immediate family?                                                12:32:34

·3      ·A.· · · Yes.· I do still have family in Tennessee and                             12:32:38

·4      ·family in                .                                                        12:32:45

·5      ·Q.· · · Do you have any siblings?                                                 12:32:47

·6      ·A.· · · Yes.                                                                      12:32:51

·7      ·Q.· · · How many?                                                                 12:32:55

·8      ·A.· · ·                                                                           12:33:02

·9      ·Q.· · · What are their ages?· You don't have to name                              12:33:05

10      ·them.· Can you just identify them as brother, sister,                             12:33:09

11      ·and their age?                                                                    12:33:12

12      · · · · · · ·MR. ROESSLER:· Objection.                                             12:33:13

13      ·BY MR. LIM:                                                                       12:33:15

14      ·Q.· · · You may answer.                                                           12:33:15

15      ·A.· · ·                                                                           12:33:19

16                                                                                         12:33:26

17      ·Q.· · · Are they all still in Tennessee?                                          12:33:33

18      ·A.· · · To my knowledge, yes, they currently live and                             12:33:41

19      ·reside in Tennessee.                                                              12:33:43

20      ·Q.· · · Do you still keep in touch with them?                                     12:33:46

21      · · · · · · ·MR. ROESSLER:· Objection.                                             12:33:51

22      ·BY MR. LIM:                                                                       12:33:52

23      ·Q.· · · You may answer.                                                           12:33:52

24      ·A.· · · I am close with my sisters.                                               12:34:03

25      ·Q.· · · And not your brother?                                                     12:34:10



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            11
                                                      Page 13 of 72 PageID #: 1732
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·MR. ROESSLER:· Objection.                                             12:34:12

·2      · · · · · · ·THE WITNESS:· No.                                                     12:34:13

·3      ·BY MR. LIM:                                                                       12:34:16

·4      ·Q.· · · You mentioned earlier that your job -- your                               12:34:16

·5      ·promotion brought you to                    .· Who do you work                    12:34:19

·6      ·for?                                                                              12:34:23

·7      ·A.· · · I'm sorry, could you repeat that question?                                12:34:25

·8      ·The audio cut out.                                                                12:34:27

·9      ·Q.· · · You mentioned earlier that a promotion at                                 12:34:30

10      ·your job brought you to                   .· Do you still work                    12:34:32

11      ·there?                                                                            12:34:36

12      ·A.· · · Do I still work in                       ?                                12:34:39

13      ·Q.· · · Do you still work for the same employer that                              12:34:41

14      ·brought you to                   ?                                                12:34:44

15      ·A.· · · No.                                                                       12:34:45

16      ·Q.· · · Who do you work for now?                                                  12:34:47

17      ·A.· · · I work as an                                     .                        12:34:52

18      ·Q.· · · Doing what?                                                               12:34:57

19      ·A.· · ·                                      .                                    12:35:00

20      ·Q.· · · How long have you done that?                                              12:35:04

21      ·A.· · · I began this position, I believe, in                                      12:35:11

22      ·                             .                                                    12:35:14

23      ·Q.· · · And before                                    , who was                   12:35:17

24      ·your employer?                                                                    12:35:20

25      ·A.· · · That was                                         .                        12:35:25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            12
                                                      Page 14 of 72 PageID #: 1733
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · And how long were you at                                   ?               12:35:33

·2      ·A.· · · It was about                      .                                        12:35:37

·3      ·Q.· · · What prompted you to leave that position or                                12:35:42

·4      ·that employer?                                                                     12:35:47

·5      ·A.· · · I'm sorry, could you repeat that?                                          12:35:49

·6      ·Q.· · · Why did you become an                                         ?            12:35:51

·7      ·A.· · · The                     location here in                                   12:35:57

·8                    closed down in              .                                         12:36:03

·9      ·Q.· · · And before that, before                                   ,                12:36:07

10      ·did you work for anyone else?                                                      12:36:11

11      ·A.· · · Yes.                                                                       12:36:17

12      ·Q.· · · Who did you work for and when?                                             12:36:19

13      ·A.· · · I'm sorry, what -- that's a bit of a vague                                 12:36:25

14      ·question.· What was -- what was the timeframe you're                               12:36:31

15      ·referring to?                                                                      12:36:34

16      ·Q.· · · Immediately before your employment with                                    12:36:35

17                          , who did you work for and for how                              12:36:40

18      ·long?                                                                              12:36:46

19      ·A.· · · That would be                     .· And that was a                        12:36:46

20      ·little -- I want to say around four years.                                         12:36:57

21      ·Q.· · · Any other jobs before that?                                                12:37:04

22      ·A.· · · Yes.                                                                       12:37:08

23      ·Q.· · · What were they?                                                            12:37:12

24      ·A.· · · I worked -- I began working in high school                                 12:37:19

25      ·and continued working through college at various jobs                              12:37:26



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            13
                                                      Page 15 of 72 PageID #: 1734
                           www.EliteReportingServices.com                          YVer1f
·1      ·before taking employment with                        .                            12:37:40

·2      ·Q.· · · Okay.· So                       was your first job out                    12:37:44

·3      ·of college?                                                                       12:37:47

·4      ·A.· · · I worked as an                                       briefly              12:37:54

·5      ·before working with                     .· And I also worked as                   12:37:58

·6      ·                                                 .                                12:38:09

·7      ·Q.· · · You mentioned that you left Tennessee to go                               12:38:18

·8      ·to             for school.· Was that for college?                                 12:38:20

·9      ·A.· · · I attended college in                                 , yes.              12:38:24

10      ·Q.· · · And what was the name of the institution?                                 12:38:31

11      ·A.· · ·                         .                                                 12:38:35

12      ·Q.· · · What did you study?                                                       12:38:37

13      ·A.· · · I studied                                                                 12:38:43

14                                  .                                                      12:38:51

15      ·Q.· · · Did you get a degree from there?                                          12:38:54

16      ·A.· · · Yes.                                                                      12:38:57

17      ·Q.· · · When?                                                                     12:38:57

18      ·A.· · · I graduated in              .                                             12:38:59

19      ·Q.· · · What was your degree?                                                     12:39:08

20      ·A.· · · The degree was a Bachelor's of Arts in                                    12:39:10

21      ·                                                                                  12:39:15

22                                                                                         12:39:19

23      ·Q.· · · Where did you go to high school?                                          12:39:19

24      ·A.· · · I attended high school in the state of                                    12:39:23

25                 .                                                                       12:39:27



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            14
                                                      Page 16 of 72 PageID #: 1735
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · What was the name of the high school?                                     12:39:36

·2      ·A.· · ·                                                                           12:39:38

·3      ·Q.· · · What year did you graduate from there?                                    12:39:40

·4      ·A.· · · I graduated in              .                                             12:39:45

·5      ·Q.· · · Were you involved in any extracurriculars in                              12:39:54

·6      ·high school?                                                                      12:40:00

·7      ·A.· · · Yes.                                                                      12:40:00

·8      ·Q.· · · Would you describe them for us?                                           12:40:01

·9      ·A.· · ·                                                                           12:40:11

10                                                                                         12:40:20

11                                                                                         12:40:25

12      ·Q.· · · Did you --                                                                12:40:34

13      ·A.· · · Yes.                                                                      12:40:35

14      ·Q.· · · Did you play any sports?                                                  12:40:36

15      ·A.· · · No.                                                                       12:40:39

16      ·Q.· · · After college did you have any further                                    12:40:52

17      ·training or education?                                                            12:40:56

18      ·A.· · · I'm currently in graduate school.                                         12:41:03

19      ·Q.· · · What for and where?                                                       12:41:06

20      ·A.· · · I attend                                                                  12:41:12

21                  , and I'm pursuing a Master of Arts in                                 12:41:20

22                  .                                                                      12:41:26

23      ·Q.· · · Do you have any certification or specialty                                12:41:26

24      ·training in anything other than your BA and your                                  12:41:28

25      ·current master's that you're pursuing?                                            12:41:33



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            15
                                                      Page 17 of 72 PageID #: 1736
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·MR. ROESSLER:· Objection.                                             12:41:39

·2      · · · · · · ·THE WITNESS:· I'm sorry, I don't                                      12:41:40

·3      ·understand the question.                                                          12:41:42

·4      ·BY MR. LIM:                                                                       12:41:45

·5      ·Q.· · · Strike that, please.                                                      12:41:45

·6      · · · · · · ·Ms. L.G., are you an expert on                                        12:41:51

·7      ·distinction between, if any, sex and gender?                                      12:41:55

·8      ·A.· · · I'm not an expert.                                                        12:42:04

·9      ·Q.· · · So you're not -- so you don't plan to offer                               12:42:08

10      ·any expert testimony on that distinction in this                                  12:42:13

11      ·lawsuit or in this deposition today, correct?                                     12:42:17

12      ·A.· · · I'm not an expert.· I'm a Plaintiff in this                               12:42:22

13      ·case.                                                                             12:42:26

14      ·Q.· · · Okay.· Are you married?                                                   12:42:26

15      ·A.· · · No.                                                                       12:42:33

16      ·Q.· · · Have you ever been married?                                               12:42:34

17      ·A.· · · No.                                                                       12:42:38

18      ·Q.· · · Do you plan to get married at some point?                                 12:42:40

19      · · · · · · ·MR. ROESSLER:· Objection.                                             12:42:45

20      · · · · · · ·THE WITNESS:· I don't know.· I couldn't                               12:42:49

21      ·speculate on that.                                                                12:42:51

22      ·BY MR. LIM:                                                                       12:42:55

23      ·Q.· · · Are you seeing anybody right now?                                         12:42:55

24      · · · · · · ·MR. ROESSLER:· Objection.                                             12:42:58

25      · · · · · · ·THE WITNESS:· I'm not sure what you mean                              12:43:02



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            16
                                                      Page 18 of 72 PageID #: 1737
                           www.EliteReportingServices.com                         YVer1f
·1      ·by the question.                                                                  12:43:04

·2      ·BY MR. LIM:                                                                       12:43:04

·3      ·Q.· · · Are you dating anyone right now?                                          12:43:04

·4      · · · · · · ·MR. ROESSLER:· Objection.                                             12:43:07

·5      ·BY MR. LIM:                                                                       12:43:11

·6      ·Q.· · · Are you --                                                                12:43:11

·7      ·A.· · · No.                                                                       12:43:12

·8      ·Q.· · · -- in a romantic relationship with anyone                                 12:43:13

·9      ·right now?                                                                        12:43:16

10      · · · · · · ·MR. ROESSLER:· Objection.                                             12:43:17

11      · · · · · · ·THE WITNESS:· No.                                                     12:43:19

12      ·BY MR. LIM:                                                                       12:43:19

13      ·Q.· · · Have you ever had a romantic relationship                                 12:43:19

14      ·with anyone else?                                                                 12:43:26

15      · · · · · · ·MR. ROESSLER:· Objection.                                             12:43:27

16      · · · · · · ·THE WITNESS:· Yes.                                                    12:43:31

17      ·BY MR. LIM:                                                                       12:43:39

18      ·Q.· · · When was the most recent one, and how long                                12:43:39

19      ·did that relationship last?                                                       12:43:43

20      · · · · · · ·MR. ROESSLER:· Objection.                                             12:43:48

21      · · · · · · ·THE WITNESS:· I'm sorry, but I don't -- I                             12:43:52

22      ·don't understand the question.· It's very vague.                                  12:43:54

23      ·BY MR. LIM:                                                                       12:43:58

24      ·Q.· · · Let me rephrase.                                                          12:43:58

25      · · · · · · ·Have you ever had a boyfriend or a                                    12:44:00



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            17
                                                      Page 19 of 72 PageID #: 1738
                           www.EliteReportingServices.com                         YVer1f
·1      ·girlfriend in the past?                                                           12:44:10

·2      · · · · · · ·MR. ROESSLER:· Objection.                                             12:44:14

·3      · · · · · · ·THE WITNESS:· Yes.                                                    12:44:24

·4      ·BY MR. LIM:                                                                       12:44:27

·5      ·Q.· · · When was the last time you had a boyfriend or                             12:44:27

·6      ·a girlfriend?                                                                     12:44:30

·7      · · · · · · ·MR. ROESSLER:· Objection.                                             12:44:34

·8      · · · · · · ·THE WITNESS:· I'm not sure about the                                  12:44:40

·9      ·timeframe on that.                                                                12:44:42

10      ·BY MR. LIM:                                                                       12:44:48

11      ·Q.· · · Ms. L.G., do you date men or women?                                       12:44:48

12      · · · · · · ·MR. ROESSLER:· Objection.                                             12:44:54

13      · · · · · · ·THE WITNESS:· I identify as a lesbian.                                12:45:07

14      ·BY MR. LIM:                                                                       12:45:09

15      ·Q.· · · As a what?· Pardon me.· I didn't hear you.                                12:45:09

16      ·A.· · · I identify as a lesbian.                                                  12:45:12

17      ·Q.· · · Do you do any volunteer work?                                             12:45:19

18      ·A.· · · Yes.                                                                      12:45:25

19      ·Q.· · · What type of volunteer work do you do?                                    12:45:27

20      ·A.· · · I volunteer often with my church.                                         12:45:34

21      ·Q.· · · What church is that?                                                      12:45:41

22      ·A.· · · I attend                                                                  12:45:46

23                                  .                                                      12:45:53

24      ·Q.· · · What kind of volunteer work do you do with                                12:45:55

25      ·the church?                                                                       12:45:57



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            18
                                                      Page 20 of 72 PageID #: 1739
                           www.EliteReportingServices.com                         YVer1f
·1      ·A.· · · I support church activities,                                              12:46:02

·2                                                                                         12:46:07

·3      ·Q.· · · Do you do any volunteer work for the                                      12:46:13

·4      ·transgender community?                                                            12:46:20

·5      ·A.· · · Yes.                                                                      12:46:22

·6      ·Q.· · · Can you describe them for us?                                             12:46:27

·7      ·A.· · · Who are you asking about?                                                 12:46:35

·8      ·Q.· · · You mentioned that you've done volunteering                               12:46:38

·9      ·work for transgender communities.· Can you describe                               12:46:41

10      ·to us what organizations you volunteer with, what                                 12:46:50

11      ·types of activities that you do?                                                  12:46:53

12      · · · · · · ·MR. ROESSLER:· Objection.                                             12:46:56

13      · · · · · · ·THE WITNESS:· That's a very vague                                     12:47:04

14      ·question.                                                                         12:47:06

15      ·BY MR. LIM:                                                                       12:47:10

16      ·Q.· · · Okay.· I'll rephrase.                                                     12:47:10

17      · · · · · · ·Are you a member of any organization that                             12:47:11

18      ·advocates for the transgender community?                                          12:47:20

19      · · · · · · ·MR. ROESSLER:· Objection.                                             12:47:24

20      · · · · · · ·THE WITNESS:· I'm not sure how membership                             12:47:31

21      ·would be defined.                                                                 12:47:33

22      ·BY MR. LIM:                                                                       12:47:38

23      ·Q.· · · Do you volunteer or contribute money to any                               12:47:38

24      ·organization that does that?                                                      12:47:42

25      · · · · · · ·MR. ROESSLER:· Objection.                                             12:47:46



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            19
                                                      Page 21 of 72 PageID #: 1740
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·Sorry.                                                                12:47:46

·2      · · · · · · ·THE WITNESS:· That does what?                                         12:47:50

·3      ·BY MR. LIM:                                                                       12:47:52

·4      ·Q.· · · That advocates for issues related to                                      12:47:52

·5      ·transgender persons in the community.                                             12:47:59

·6      · · · · · · ·MR. ROESSLER:· Same objection.                                        12:48:01

·7      · · · · · · ·THE WITNESS:· I'm sorry, but I still                                  12:48:05

·8      ·don't really understand the question.                                             12:48:07

·9      ·BY MR. LIM:                                                                       12:48:18

10      ·Q.· · · Do you do any volunteer work -- do you spend                              12:48:18

11      ·any time working for or advocating for issues related                             12:48:21

12      ·to transgender persons or the community?                                          12:48:28

13      · · · · · · ·MR. ROESSLER:· Objection.                                             12:48:35

14      · · · · · · ·THE WITNESS:· Could you repeat that?                                  12:48:46

15      ·BY MR. LIM:                                                                       12:48:54

16      ·Q.· · · Yes, I may.· Give me one second.                                          12:48:54

17      · · · · · · ·Have you attended any public events like                              12:49:05

18      ·the gay parade or Pride Festival?· Ever been to such                              12:49:08

19      ·events like that?                                                                 12:49:16

20      · · · · · · ·MR. ROESSLER:· Objection.                                             12:49:17

21      · · · · · · ·THE WITNESS:· I'm not sure what you mean                              12:49:34

22      ·by the gay parade.                                                                12:49:36

23      ·BY MR. LIM:                                                                       12:49:41

24      ·Q.· · · Gay parade -- I'm sorry, a parade like at                                 12:49:41

25      ·Pride Festival.                                                                   12:49:48



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            20
                                                      Page 22 of 72 PageID #: 1741
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·MR. ROESSLER:· Same objection.                                        12:49:48

·2      · · · · · · ·THE WITNESS:· Have I -- have I attended                               12:49:50

·3      ·events like a Pride Festival?                                                     12:49:53

·4      ·BY MR. LIM:                                                                       12:49:56

·5      ·Q.· · · Yes.                                                                      12:49:56

·6      ·A.· · · Is that what you're asking?                                               12:49:57

·7      ·Q.· · · Yes.                                                                      12:49:59

·8      ·A.· · · Yes.                                                                      12:50:00

·9      ·Q.· · · Are you friends with any -- let me rephrase                               12:50:00

10      ·that.                                                                             12:50:04

11      · · · · · · ·Do you know of any other transgender                                  12:50:06

12      ·persons?                                                                          12:50:09

13      · · · · · · ·MR. ROESSLER:· Objection.                                             12:50:11

14      · · · · · · ·THE WITNESS:· That's a very vague                                     12:50:16

15      ·question.                                                                         12:50:17

16      ·BY MR. LIM:                                                                       12:50:18

17      ·Q.· · · No, it's not.· I asked you if you know of any                             12:50:18

18      ·other transgender persons in your life.                                           12:50:22

19      · · · · · · ·MR. ROESSLER:· Same objection.                                        12:50:28

20      · · · · · · ·THE WITNESS:· You asked me if I know of                               12:50:30

21      ·any transgender persons, and then you asked me if I                               12:50:31

22      ·know of any transgender persons in my life?                                       12:50:36

23      ·BY MR. LIM:                                                                       12:50:40

24      ·Q.· · · Yes.                                                                      12:50:40

25      ·A.· · · Which -- which of those questions should I                                12:50:43



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            21
                                                      Page 23 of 72 PageID #: 1742
                           www.EliteReportingServices.com                         YVer1f
·1      ·answer?                                                                           12:50:48

·2      ·Q.· · · Whichever one you think is less vague.                                    12:50:49

·3      · · · · · · ·MR. ROESSLER:· Objection.                                             12:50:54

·4      · · · · · · ·THE WITNESS:· I'm sorry, but I'm not sure                             12:51:00

·5      ·how to respond.                                                                   12:51:03

·6      ·BY MR. LIM:                                                                       12:51:04

·7      ·Q.· · · Okay.· Are you friends with anyone who is                                 12:51:04

·8      ·transgender?                                                                      12:51:07

·9      · · · · · · ·MR. ROESSLER:· Objection.                                             12:51:07

10      ·BY MR. LIM:                                                                       12:51:10

11      ·Q.· · · Do you want me to define friendship for you?                              12:51:10

12      ·A.· · · I do have friends who identify as                                         12:51:18

13      ·transgender.                                                                      12:51:21

14      ·Q.· · · How did you meet them?                                                    12:51:22

15      ·A.· · · I have met some of my friends through support                             12:51:32

16      ·groups, through educational communities, and through                              12:51:37

17      ·personal contact.                                                                 12:51:45

18      ·Q.· · · And do you do any volunteer work with those                               12:51:49

19      ·organizations?                                                                    12:51:54

20      · · · · · · ·MR. ROESSLER:· Objection.                                             12:51:58

21      · · · · · · ·THE WITNESS:· What organizations are you                              12:52:06

22      ·referring to?                                                                     12:52:07

23      ·BY MR. LIM:                                                                       12:52:07

24      ·Q.· · · The support groups that you just mentioned.                               12:52:07

25      ·A.· · · As far as I can recall, I don't think I have                              12:52:26



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            22
                                                      Page 24 of 72 PageID #: 1743
                           www.EliteReportingServices.com                         YVer1f
·1      ·taken on a position of volunteer in an official                                   12:52:31

·2      ·capacity with the support groups that I was referring                             12:52:42

·3      ·to, but I can't be sure.                                                          12:52:46

·4      ·Q.· · · I'll move on.                                                             12:52:52

·5      · · · · · · ·Do you have any social media?                                         12:52:53

·6      · · · · · · ·MR. ROESSLER:· Objection.                                             12:52:58

·7      · · · · · · ·THE WITNESS:· Not often.                                              12:53:04

·8      ·BY MR. LIM:                                                                       12:53:07

·9      ·Q.· · · Do you have Facebook?                                                     12:53:07

10      ·A.· · · Yes.                                                                      12:53:12

11      ·Q.· · · Do you identify yourself as a transgender                                 12:53:16

12      ·person on Facebook?                                                               12:53:23

13      ·A.· · · I'm sorry, but in what capacity?                                          12:53:39

14      ·Q.· · · Do you identify yourself as a woman on                                    12:53:45

15      ·Facebook?                                                                         12:53:48

16      · · · · · · ·MR. ROESSLER:· Objection.                                             12:53:50

17      · · · · · · ·THE WITNESS:· Absolutely, yes.                                        12:53:51

18      ·BY MR. LIM:                                                                       12:53:53

19      ·Q.· · · And do you identify yourself as a woman on                                12:53:53

20      ·other social media, if any?                                                       12:53:56

21      ·A.· · · I identify as woman in all aspects of my                                  12:54:02

22      ·life.                                                                             12:54:06

23      ·Q.· · · Okay.· Thank you.                                                         12:54:06

24      · · · · · · ·Did you review any documents in                                       12:54:12

25      ·preparation for this deposition?                                                  12:54:14



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            23
                                                      Page 25 of 72 PageID #: 1744
                           www.EliteReportingServices.com                         YVer1f
·1      ·A.· · · Yes.                                                                      12:54:18

·2      ·Q.· · · What were they?                                                           12:54:20

·3      ·A.· · · I have reviewed the Amended Complaint for                                 12:54:29

·4      ·Declaration for Declaratory and Injunctive Relief,                                12:54:34

·5      ·the Declaration of L.G. in Support of Plaintiffs'                                 12:54:40

·6      ·Motion for Summary Judgment, and Plaintiff L.G.'s                                 12:54:43

·7      ·Responses and Objections to Defendants' First Set of                              12:54:45

·8      ·Interrogatories.                                                                  12:54:49

·9      ·Q.· · · Okay.· Did you speak with anyone about your                               12:54:49

10      ·deposition today?                                                                 12:54:51

11      ·A.· · · Yes.                                                                      12:54:57

12      ·Q.· · · Who did you speak with?                                                   12:54:59

13      ·A.· · · I have been in communication with my legal                                12:55:07

14      ·team regarding today's deposition.                                                12:55:11

15      ·Q.· · · Anyone else outside of your legal team?                                   12:55:14

16      · · · · · · ·MR. ROESSLER:· Objection.                                             12:55:18

17      · · · · · · ·THE WITNESS:· I believe that I have                                   12:55:29

18      ·identified people with knowledge concerning the case                              12:55:33

19      ·in the documents mentioned.                                                       12:55:35

20      ·BY MR. LIM:                                                                       12:55:38

21      ·Q.· · · The documents you mentioned talk about the                                12:55:38

22      ·complaint.· It doesn't talk about the deposition.· My                             12:55:42

23      ·question to you was, have you spoken with anyone                                  12:55:45

24      ·outside of your legal team about today's deposition?                              12:55:48

25      ·A.· · · The people who have been made aware of my                                 12:55:56



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            24
                                                      Page 26 of 72 PageID #: 1745
                           www.EliteReportingServices.com                         YVer1f
·1      ·involvement in the case have been named in the                                    12:56:03

·2      ·documentation.                                                                    12:56:05

·3      ·Q.· · · Are you -- are you refusing to answer my                                  12:56:07

·4      ·question?                                                                         12:56:12

·5      ·A.· · · No.· I'm sorry, could you repeat your                                     12:56:14

·6      ·question?                                                                         12:56:16

·7      ·Q.· · · I asked you if you have spoken with anyone                                12:56:19

·8      ·outside of your legal team about today's deposition.                              12:56:22

·9      ·A.· · · I will refer to the documents.·                                           12:56:33

10                                                                                         12:56:42

11                                                                                         12:56:51

12                                                                                         12:56:56

13      ·Q.· · · About today's deposition?                                                 12:57:00

14      ·A.· · · Yes.                                                                      12:57:05

15      ·Q.· · · Have you spoken to or made -- let me                                      12:57:12

16      ·rephrase.                                                                         12:57:16

17      · · · · · · ·Have you spoken to or met any of the                                  12:57:16

18      ·other Plaintiffs in this litigation?                                              12:57:19

19      ·A.· · · No.                                                                       12:57:23

20      ·Q.· · · Who knows of your transgender status?                                     12:57:38

21      · · · · · · ·MR. ROESSLER:· Objection.                                             12:57:43

22      · · · · · · ·THE WITNESS:· I'm not sure how to answer                              12:57:57

23      ·that question.                                                                    12:57:58

24      ·BY MR. LIM:                                                                       12:57:59

25      ·Q.· · · Okay.· I'll break it down.                                                12:57:59



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            25
                                                      Page 27 of 72 PageID #: 1746
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·Does your family know that -- does your                               12:58:01

·2      ·family know of your status as a transgender woman?                                12:58:04

·3      · · · · · · ·MR. ROESSLER:· Objection.                                             12:58:08

·4      · · · · · · ·THE WITNESS:· I'm not sure how to answer                              12:58:14

·5      ·that.                                                                             12:58:16

·6      ·BY MR. LIM:                                                                       12:58:17

·7      ·Q.· · · Do your parents know?                                                     12:58:17

·8      ·A.· · · My mother knows that I'm a trans woman.· And                              12:58:24

·9      ·my father passed away                                                             12:58:33

10                                                                                         12:58:40

11      ·Q.· · · I'm sorry to hear that.                                                   12:58:43

12      · · · · · · ·Do your siblings know?                                                12:58:46

13      ·A.· · · Yes.                                                                      12:58:53

14      ·Q.· · · Do your colleagues know?                                                  12:58:56

15      · · · · · · ·MR. ROESSLER:· Objection.                                             12:58:59

16      · · · · · · ·THE WITNESS:· What -- what colleagues are                             12:59:02

17      ·you referring to?                                                                 12:59:04

18      ·BY MR. LIM:                                                                       12:59:05

19      ·Q.· · · The previous colleagues at                                                12:59:05

20               .                                                                         12:59:09

21      ·A.· · · Co-workers at                                          ?                  12:59:11

22      ·Q.· · · Yes.                                                                      12:59:16

23      ·A.· · · I'm not sure if I can speculate on knowledge                              12:59:21

24      ·that people possess.                                                              12:59:26

25      ·Q.· · · Did you tell anyone -- tell any of your                                   12:59:28



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            26
                                                      Page 28 of 72 PageID #: 1747
                           www.EliteReportingServices.com                         YVer1f
·1      ·co-workers about your status as a trans woman?                                    12:59:33

·2      ·A.· · · I have came out to my friend,                                             12:59:41

·3                 --                                                                      12:59:50

·4      ·Q.· · · When was --                                                               12:59:50

·5      ·A.· · · -- while we were working at                           .                   12:59:51

·6      ·Q.· · · When did you come out to her?                                             12:59:58

·7      ·A.· · · That was around August of 2016, I believe.                                01:00:02

·8      ·Q.· · · Was that at your school, where you are                                    01:00:17

·9      ·attending school now?                                                             01:00:25

10      · · · · · · ·MR. ROESSLER:· Objection.                                             01:00:26

11      · · · · · · ·THE WITNESS:· I'm sorry, could you repeat                             01:00:27

12      ·that?                                                                             01:00:29

13      ·BY MR. LIM:                                                                       01:00:30

14      ·Q.· · · Have you told anyone at your current school,                              01:00:30

15      ·where you're obtaining your master's, of your status                              01:00:35

16      ·as a transgender woman?                                                           01:00:38

17      ·A.· · · Yes.                                                                      01:00:41

18      ·Q.· · · Who are they?                                                             01:00:46

19      ·A.· · · I have informed some of my classmates and my                              01:00:54

20      ·immediate cohorts, the professors that I have had,                                01:01:02

21      ·and the director of admissions.                                                   01:01:11

22      ·Q.· · · Okay.· Thank you.                                                         01:01:15

23      · · · · · · ·When did you first identify yourself as a                             01:01:18

24      ·transgender woman?                                                                01:01:21

25      · · · · · · ·MR. ROESSLER:· Objection.                                             01:01:37



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            27
                                                      Page 29 of 72 PageID #: 1748
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·THE WITNESS:· I'm not sure how to answer                              01:01:38

·2      ·that question.                                                                    01:01:39

·3      ·BY MR. LIM:                                                                       01:01:46

·4      ·Q.· · · When was -- when was the first time that you                              01:01:46

·5      ·can recall that you realized that you are a woman and                             01:01:49

·6      ·not a man?                                                                        01:01:54

·7      · · · · · · ·MR. ROESSLER:· Objection.                                             01:02:05

·8      · · · · · · ·THE WITNESS:· Most of my earliest                                     01:02:12

·9      ·memories are of discomfort with gender roles and                                  01:02:13

10      ·expectations that were placed on me.                                              01:02:25

11      ·BY MR. LIM:                                                                       01:02:40

12      ·Q.· · · So you don't know?                                                        01:02:40

13      · · · · · · ·MR. ROESSLER:· Objection.                                             01:02:43

14      · · · · · · ·THE WITNESS:· I'm sorry, what are you                                 01:02:48

15      ·asking?                                                                           01:02:50

16      ·BY MR. LIM:                                                                       01:02:51

17      ·Q.· · · I asked you when was the first time that you                              01:02:51

18      ·can recall that you realized that you are a woman,                                01:02:53

19      ·not a man.                                                                        01:02:57

20      · · · · · · ·MR. ROESSLER:· Same objection.                                        01:03:00

21      · · · · · · ·THE WITNESS:· I'm not sure.                                           01:03:05

22      ·BY MR. LIM:                                                                       01:03:07

23      ·Q.· · · Okay.· Who was the first person that you                                  01:03:07

24      ·told?                                                                             01:03:11

25      · · · · · · ·MR. ROESSLER:· Objection.                                             01:03:14



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            28
                                                      Page 30 of 72 PageID #: 1749
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. LIM:                                                                       01:03:21

·2      ·Q.· · · Let me rephrase.                                                          01:03:21

·3      · · · · · · ·Who was the first person that you came                                01:03:22

·4      ·out to?                                                                           01:03:24

·5      · · · · · · ·MR. ROESSLER:· Objection.                                             01:03:25

·6      · · · · · · ·THE WITNESS:· The first person that I                                 01:03:26

·7      ·came out to in what capacity?                                                     01:03:27

·8      ·BY MR. LIM:                                                                       01:03:30

·9      ·Q.· · · Came out to as a trans woman.                                             01:03:30

10      ·A.· · · I believe that was my mother.                                             01:03:49

11      ·Q.· · · When was that?                                                            01:03:51

12      ·A.· · · I think that was 2004.                                                    01:04:05

13      ·Q.· · · How old were you?                                                         01:04:08

14      ·A.· · ·                                                                           01:04:16

15      ·Q.· · · I want to refer you to what's been previously                             01:04:27

16      ·marked as Exhibit 1.· That would be the amended                                   01:04:31

17      ·complaint.· Ms. L.G., could you go to page 25?                                    01:04:34

18      ·That's where the facts as it relate to you begin.                                 01:04:46

19      · · · · · · ·So I want to direct your attention to                                 01:04:56

20      ·paragraph 125.                                                                    01:04:58

21      · · · · · · ·"From a young age, L.G. has identified as                             01:05:00

22      ·female.· L.G. first attempted to come out as                                      01:05:04

23      ·transgender and live openly as a girl while in high                               01:05:09

24      ·school, but she experienced negative reactions from                               01:05:12

25      ·her community."                                                                   01:05:15



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            29
                                                      Page 31 of 72 PageID #: 1750
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·Could you please describe to us what                                  01:05:21

·2      ·those negative reactions were?                                                    01:05:23

·3      ·A.· · · Sorry.· Some of this is difficult to talk                                 01:05:37

·4      ·about.                                                                            01:05:39

·5      ·Q.· · · I know.· I apologize.· But I have to ask                                  01:05:41

·6      ·these questions because we're trying to learn as much                             01:05:44

·7      ·data about the facts that you have alleged in the                                 01:05:49

·8      ·amended complaint.· I know these are very personal                                01:05:53

·9      ·and uncomfortable questions.· And you have to                                     01:05:55

10      ·remember, I'm -- I'm just trying to do my job.· And I                             01:06:00

11      ·respect that it's very difficult.                                                 01:06:03

12      · · · · · · ·So if you need to take a break, I'll be                               01:06:07

13      ·happy to do that.· But I'm going to have ask you some                             01:06:10

14      ·of these questions, okay?                                                         01:06:18

15      ·A.· · · I understand.                                                             01:06:19

16      · · · · · · ·I had been grappling with my identity and                             01:06:23

17      ·was coming to the realization that I was a trans                                  01:06:32

18      ·woman.· I had never identified with being a male.                                 01:06:40

19      ·And I had always thought that I was female.· And I                                01:06:49

20      ·did not have the language or terminology to fully                                 01:06:54

21      ·understand or articulate my identity until high                                   01:07:00

22      ·school, when I understood that I was a trans woman.                               01:07:08

23      · · · · · · ·I wanted to find access to medical care                               01:07:17

24      ·in order to transition.· And I told my mother that I                              01:07:24

25      ·was trans and that I needed help and that I wanted to                             01:07:35



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            30
                                                      Page 32 of 72 PageID #: 1751
                           www.EliteReportingServices.com                         YVer1f
·1      ·see an endocrinologist because it felt like something                             01:07:38

·2      ·was wrong with my hormones.· And the puberty was                                  01:07:44

·3      ·hurting me in ways that no one else talked about or                               01:07:53

·4      ·described.                                                                        01:07:57

·5      · · · · · · ·And my mother told me that you can be                                 01:07:58

·6      ·gay, but you can't be that.· She said that she didn't                             01:08:08

·7      ·care who I decided to date.· If I wanted to date                                  01:08:12

·8      ·people, that's fine.· But that it was just a phase                                01:08:17

·9      ·and that I was confused and I didn't understand.· And                             01:08:22

10      ·she told me that she would not take me to see a                                   01:08:30

11      ·doctor and that I needed to stop thinking about it.                               01:08:33

12      · · · · · · ·I told my girlfriend at the time that                                 01:08:40

13      ·something was wrong and that I was a woman and that I                             01:08:46

14      ·was trans.· And she said -- she said she didn't want                              01:08:51

15      ·to be with me anymore because I was a freak; that                                 01:09:00

16      ·that was wrong.                                                                   01:09:04

17      · · · · · · ·And as I began to do what I could to                                  01:09:10

18      ·alleviate my dysphoria and attempted to change my                                 01:09:20

19      ·presentation, I was targeted and harassed.· I had                                 01:09:25

20      ·always had effeminate behaviors when I was a child.                               01:09:33

21      ·Hand gestures and ways of speaking and moving.· And I                             01:09:38

22      ·had been targeted for that in the past and harassed                               01:09:43

23      ·and told to suppress these things.· In high school I                              01:09:52

24      ·attempted to stop holding my hands that way and to be                             01:09:59

25      ·more open about how I moved and how I spoke.· And I                               01:10:08



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            31
                                                      Page 33 of 72 PageID #: 1752
                           www.EliteReportingServices.com                         YVer1f
·1      ·was assaulted and harassed for it.· So I decided that                             01:10:18

·2      ·I had to stop.· And I needed to try to forget about                               01:10:20

·3      ·all of it.                                                                        01:10:24

·4      ·Q.· · · Thank you for that.· Do you need a break?                                 01:10:34

·5      ·A.· · · I can continue.                                                           01:10:47

·6      ·Q.· · · Okay.· So I'd like to direct your attention                               01:10:48

·7      ·to the next paragraph, paragraph 126 of the amended                               01:10:53

·8      ·complaint.· "By age 24, however, L.G. knew she needed                             01:10:57

·9      ·to be true to herself and began openly identifying as                             01:11:01

10      ·female.· Though L.G. had to, once again, come out to                              01:11:06

11      ·her family, her parents were more supportive this                                 01:11:11

12      ·time."                                                                            01:11:15

13      · · · · · · ·Can you tell us a bit more about how                                  01:11:17

14      ·supportive your parents were when you came out near                               01:11:19

15      ·24?                                                                               01:11:24

16      ·A.· · · While I was in college, I had a suicide                                   01:11:32

17      ·attempt.· And after surviving, I knew that my life                                01:11:39

18      ·wouldn't be worth living unless I could be who I was.                             01:11:53

19      ·My dysphoria and inability to openly identify and                                 01:11:59

20      ·present as a woman and to be recognized as a woman,                               01:12:06

21      ·the anxiety and depression, were crushing.· There                                 01:12:13

22      ·were often times where I could not leave the house.                               01:12:19

23      ·It interfered with my life in dramatic ways.                                      01:12:25

24      · · · · · · ·I was -- I had many difficulties with --                              01:12:29

25      ·with work and with interpersonal relationships.· It's                             01:12:38



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            32
                                                      Page 34 of 72 PageID #: 1753
                           www.EliteReportingServices.com                         YVer1f
·1      ·very difficult to be close to people whenever you                                 01:12:43

·2      ·can't be authentic and have to put on a presentation                              01:12:48

·3      ·that doesn't match who you are.                                                   01:12:57

·4      · · · · · · ·Whenever I finally decided to be who I                                01:13:05

·5      ·was and to be -- to live into that fully and to be                                01:13:09

·6      ·okay and accept that, I also began seeking and found                              01:13:16

·7      ·medical treatment in my area.· Qualified medical                                  01:13:23

·8      ·treatment for the first time in my life.· My -- as my                             01:13:28

·9      ·presentation -- as I was more accepting of my                                     01:13:35

10      ·presentation and my identity, my anxiety and my                                   01:13:40

11      ·depression started to lessen.· And for the first time                             01:13:47

12      ·in years, I felt like I could be happy and live a                                 01:13:52

13      ·productive life.                                                                  01:14:00

14      · · · · · · ·I was in close communication with my                                  01:14:05

15      ·mother during that time, and she immediately noticed                              01:14:08

16      ·that something was different.· We would have phone                                01:14:13

17      ·conversations where we would visit sometimes once a                               01:14:18

18      ·week or so, and she started commenting that I was                                 01:14:22

19      ·taking care of my appearance and that I looked                                    01:14:27

20      ·happier.                                                                          01:14:31

21      · · · · · · ·And one day she called me and she said --                             01:14:34

22      ·she said, something's wrong and I don't know what.                                01:14:38

23      ·But I'm your mother, and I know something's going on.                             01:14:42

24      ·I said, what do you mean?· And she said -- she said,                              01:14:45

25      ·you're not talking to me about your anxiety and                                   01:14:52



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            33
                                                      Page 35 of 72 PageID #: 1754
                           www.EliteReportingServices.com                         YVer1f
·1      ·depression anymore.· She said, you haven't talked                                 01:14:56

·2      ·about wanting to kill yourself.· And I said, no,                                  01:14:59

·3      ·because I don't want to anymore.· I said, I'm happy                               01:15:04

·4      ·now.· And she was really surprised.· And she said,                                01:15:09

·5      ·well, I don't know what's going on, but I'm really                                01:15:12

·6      ·glad that you're feeling better now, and I want to                                01:15:17

·7      ·know what's making you happy.· I want to know what I                              01:15:22

·8      ·can continue doing to support you.                                                01:15:25

·9      · · · · · · ·So it was around Christmas, and I went to                             01:15:29

10      ·go visit her.· And I told her that -- that I was                                  01:15:32

11      ·trans and that it's not something that just goes                                  01:15:43

12      ·away; that I needed medical treatment.· And that I                                01:15:46

13      ·had received proper medical care and that my                                      01:15:50

14      ·dysphoria was manageable.                                                         01:15:58

15      · · · · · · ·And we had a long conversation about the                              01:16:09

16      ·fears and misconceptions that she -- that she had                                 01:16:12

17      ·about what it meant to be trans and about what my                                 01:16:16

18      ·life would look like.· And she had -- she had feared                              01:16:19

19      ·and obsessed for a long time since my childhood about                             01:16:28

20      ·what might happen; that I might be killed or that I                               01:16:36

21      ·might kill myself or that she knew -- she knew that                               01:16:41

22      ·there were dangers.· And she knew about social                                    01:16:48

23      ·attitudes about people who are trans.· She told me                                01:16:53

24      ·that she worried.· She didn't want me to be alone for                             01:16:56

25      ·the rest of my life.· And she wanted -- she just                                  01:16:59



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            34
                                                      Page 36 of 72 PageID #: 1755
                           www.EliteReportingServices.com                         YVer1f
·1      ·wanted me to be happy.                                                            01:17:05

·2      · · · · · · ·And I said, well, you know this is who I                              01:17:07

·3      ·am.· And I am happy.· And I'm not asking for access                               01:17:10

·4      ·to medical care now like I was when I was in high                                 01:17:27

·5      ·school and I came out to you then.· But I am asking                               01:17:30

·6      ·for your love and support.· I want you to be a part                               01:17:33

·7      ·of my life.· And if -- if you can't do that, then                                 01:17:36

·8      ·it's going to break my heart, but I'll have to                                    01:17:43

·9      ·continue being who I am, because I can't be anybody                               01:17:47

10      ·other than who I am anymore.                                                      01:17:51

11      · · · · · · ·And she -- she told me that she loved me                              01:17:53

12      ·and that it was going to be okay.· And she ran into                               01:17:58

13      ·the other room and grabbed all the presents out from                              01:18:03

14      ·underneath the Christmas tree and marked out all --                               01:18:08

15      ·she got a knife and carved out all the names -- the                               01:18:08

16      ·old names on the presents, and she wrote my real name                             01:18:15

17      ·on the presents.                                                                  01:18:19

18      · · · · · · ·And she asked me if I had -- if I had                                 01:18:20

19      ·taken a middle name yet.· And I said, no, I wasn't                                01:18:26

20      ·sure.· And so she went and got our family Bible, and                              01:18:29

21      ·we sat down and picked out my middle name from the                                01:18:33

22      ·Bible.                                                                            01:18:37

23      ·Q.· · · Thank you, Ms. L.G.                                                       01:18:47

24      · · · · · · ·Your real name -- you had your name                                   01:18:52

25      ·legally changed to reflect your new name.· And what                               01:18:55



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            35
                                                      Page 37 of 72 PageID #: 1756
                           www.EliteReportingServices.com                         YVer1f
·1      ·is that?                                                                          01:18:59

·2      ·A.· · · My name is· · · · · · · · · · · ·.                                        01:19:01

·3      ·Q.· · · Of course, this will be redacted going                                    01:19:06

·4      ·forward.                                                                          01:19:11

·5      · · · · · · ·And when did you have that legally                                    01:19:12

·6      ·changed?                                                                          01:19:17

·7      ·A.· · · I'm sorry, what?                                                          01:19:17

·8      ·Q.· · · When did you legally change your name?                                    01:19:19

·9      ·A.· · · That was in early 2014.                                                   01:19:23

10      ·Q.· · · So that was before or after you came out to                               01:19:27

11      ·your mom?                                                                         01:19:31

12      ·A.· · · My legal name change was in 2014.· And I came                             01:19:37

13      ·out to my mother for the second time as a trans woman                             01:19:47

14      ·in 2013.                                                                          01:19:50

15      ·Q.· · · And after getting your name changed, you have                             01:19:57

16      ·sought to update the name -- the given name on                                    01:20:04

17      ·several documentations, correct?                                                  01:20:11

18      ·A.· · · Yes.                                                                      01:20:15

19      ·Q.· · · And starting with -- let me rephrase.· Give                               01:20:16

20      ·me one second, please.                                                            01:20:28

21      · · · · · · ·MR. ROESSLER:· Counselor, L.G., would                                 01:20:36

22      ·this be a good time to take a break or --                                         01:20:40

23      · · · · · · ·THE WITNESS:· I'm all right.                                          01:20:45

24      ·BY MR. LIM:                                                                       01:20:46

25      ·Q.· · · I'd like to direct your attention to                                      01:20:46



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            36
                                                      Page 38 of 72 PageID #: 1757
                           www.EliteReportingServices.com                         YVer1f
·1      ·paragraph 133, on page 26.· "Following her legal name                             01:20:51

·2      ·change, L.G. changed her name on her birth                                        01:20:54

·3      ·certificate, but as a result of Tennessee's birth                                 01:20:57

·4      ·certificate policy, was declined on several occasions                             01:21:01

·5      ·when she tried to correct the gender marker on her                                01:21:05

·6      ·certificate."                                                                     01:21:08

·7      · · · · · · ·What -- what is Tennessee's birth                                     01:21:10

·8      ·certificate policy, Ms. L.G.?                                                     01:21:18

·9      · · · · · · ·MR. ROESSLER:· Objection.                                             01:21:21

10      · · · · · · ·THE WITNESS:· I'm not sure I understand                               01:21:30

11      ·what you mean by the question.                                                    01:21:33

12      ·BY MR. LIM:                                                                       01:21:34

13      ·Q.· · · Well, you alleged here in the amended                                     01:21:34

14      ·complaint that because of -- as a result of the                                   01:21:38

15      ·State's policy, you couldn't change the gender marker                             01:21:41

16      ·on your birth certificate.· So what is the policy as                              01:21:46

17      ·you understand it?                                                                01:21:52

18      · · · · · · ·MR. ROESSLER:· Objection.                                             01:21:56

19      · · · · · · ·THE WITNESS:· I'm sorry, but I'm not a                                01:22:02

20      ·lawyer, and I'm not a legislator.· All I know is that                             01:22:04

21      ·the gender marker on my birth certificate is                                      01:22:10

22      ·incorrect.· And I've tried to correct that several                                01:22:13

23      ·times, and the State of Tennessee has not corrected                               01:22:16

24      ·it.                                                                               01:22:18

25      ·///                                                                               01:22:18



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            37
                                                      Page 39 of 72 PageID #: 1758
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. LIM:                                                                       01:22:20

·2      ·Q.· · · Why do you think that the gender marker is                                01:22:20

·3      ·incorrect?                                                                        01:22:24

·4      · · · · · · ·MR. ROESSLER:· Objection.                                             01:22:27

·5      · · · · · · ·THE WITNESS:· It says male, and I'm not                               01:22:32

·6      ·male.· I'm female.                                                                01:22:37

·7      ·BY MR. LIM:                                                                       01:22:44

·8      ·Q.· · · Can you think of any reason why the gender                                01:22:44

·9      ·marker on your birth certificate was listed as male                               01:22:49

10      ·at the time of your birth?                                                        01:22:53

11      · · · · · · ·MR. ROESSLER:· Objection.                                             01:22:55

12      · · · · · · ·THE WITNESS:· I couldn't really speculate                             01:23:02

13      ·on why it was marked incorrectly.                                                 01:23:05

14      ·BY MR. LIM:                                                                       01:23:24

15      ·Q.· · · Do you think it had anything to do with the                               01:23:24

16      ·external genitalia -- your external genitalia at the                              01:23:32

17      ·time of birth?                                                                    01:23:38

18      · · · · · · ·MR. ROESSLER:· Objection.                                             01:23:39

19      · · · · · · ·THE WITNESS:· I'm not sure.                                           01:23:40

20      ·BY MR. LIM:                                                                       01:24:08

21      ·Q.· · · Give me one second.                                                       01:24:08

22      · · · · · · ·Moving on to 137, page 27 at the top,                                 01:24:14

23      ·"L.G. reasonably fears that possessing a birth                                    01:24:19

24      ·certificate that fails to reflect her female gender                               01:24:28

25      ·identity increases the likelihood that she will be                                01:24:29



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            38
                                                      Page 40 of 72 PageID #: 1759
                           www.EliteReportingServices.com                         YVer1f
·1      ·subjected to invasions of privacy, prejudice,                                     01:24:32

·2      ·discrimination, distress, harassment, or violence."                               01:24:37

·3      · · · · · · ·Has there ever been a time where not                                  01:24:42

·4      ·having a corrected birth certificate that reflects                                01:24:49

·5      ·your gender -- current gender identity has subjected                              01:24:53

·6      ·you to invasions of privacy, prejudice,                                           01:25:00

·7      ·discrimination, distress, harassment, or violence?                                01:25:03

·8      · · · · · · ·MR. ROESSLER:· Objection.                                             01:25:06

·9      · · · · · · ·THE WITNESS:· I'm sorry, that's very                                  01:25:14

10      ·broad.· I have experienced -- I have experienced                                  01:25:17

11      ·discrimination and hostility and violence.· And there                             01:25:25

12      ·have been instances where the discrimination has --                               01:25:39

13      ·has been directly related to the incongruent                                      01:25:52

14      ·documents.                                                                        01:26:06

15      ·BY MR. LIM:                                                                       01:26:08

16      ·Q.· · · Can you describe in detail what those                                     01:26:08

17      ·instances were?                                                                   01:26:12

18      ·A.· · · There have been many different instances of                               01:26:17

19      ·hostility and discrimination and violence when I                                  01:26:24

20      ·presented my name change at the Social Security                                   01:26:31

21      ·office to have my name and gender marker changed.                                 01:26:39

22      ·They updated the name, but they said that the letters                             01:26:45

23      ·that I had were not adequate for the change in gender                             01:26:51

24      ·marker.                                                                           01:26:55

25      · · · · · · ·I waited for hours to see a clerk, and                                01:27:01



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            39
                                                      Page 41 of 72 PageID #: 1760
                           www.EliteReportingServices.com                         YVer1f
·1      ·they would not tell me what I needed in order to                                  01:27:04

·2      ·satisfy the requirement for the gender marker change.                             01:27:10

·3      ·They would not show me the documentation.· They just                              01:27:14

·4      ·told me that the letter from my doctor I had was                                  01:27:18

·5      ·wrong.                                                                            01:27:24

·6      · · · · · · ·So I had to go back to my doctor's office                             01:27:25

·7      ·and get a new letter.· They told me that I had to                                 01:27:27

·8      ·have the physician -- more of the physician's details                             01:27:34

·9      ·posted on the letter.· So I went to the doctor's                                  01:27:39

10      ·office, and they changed the letter and said they                                 01:27:42

11      ·never had to do something like that before.                                       01:27:45

12      · · · · · · ·And I went back to the Social Security                                01:27:47

13      ·office, and I waited again for hours to see someone.                              01:27:48

14      ·And when I did, I explained what was going on and                                 01:27:54

15      ·gave them the letter.· And they told me that the                                  01:27:59

16      ·letter was still incorrect and that they weren't                                  01:28:02

17      ·allowed to change it.· And I asked them what                                      01:28:05

18      ·correction needed to be made.· Because if no one                                  01:28:10

19      ·would show me how to do it or what the requirements                               01:28:15

20      ·were, then how could I be expected to make sure that                              01:28:19

21      ·the documentation was accurate?                                                   01:28:24

22      · · · · · · ·And the clerk who was there said that he                              01:28:25

23      ·had transferred in, and he said that it's ridiculous                              01:28:28

24      ·that this was a big issue; and that all of these --                               01:28:34

25      ·all of these things should be easy to change.· And he                             01:28:41



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            40
                                                      Page 42 of 72 PageID #: 1761
                           www.EliteReportingServices.com                         YVer1f
·1      ·showed me the documentation of what the letter should                             01:28:45

·2      ·look like and pointed it out and told me what I                                   01:28:48

·3      ·needed to have corrected.                                                         01:28:52

·4      · · · · · · ·So I went to my doctor's office again,                                01:28:53

·5      ·and they corrected the letter.· And brought it back                               01:28:55

·6      ·for him.· It took me longer to see someone.· But I                                01:29:00

·7      ·gave him the letter, and he said that it was                                      01:29:05

·8      ·acceptable and changed my documentation.                                          01:29:08

·9      · · · · · · ·After I corrected my Social Security                                  01:29:14

10      ·marker, they gave me a letter that said that all of                               01:29:16

11      ·that had been updated.· And I took that information                               01:29:21

12      ·to the DMV located out at Strawberry Plains in                                    01:29:24

13      ·Tennessee.· And I showed the documentation to the                                 01:29:32

14      ·clerk who was working at the DMV.                                                 01:29:42

15      · · · · · · ·I showed him my name change and my birth                              01:29:50

16      ·certificate and the letter from the Social Security                               01:29:53

17      ·office.· And he said, well, I can change the name,                                01:29:58

18      ·but I'm not going to change the gender marker.· And I                             01:30:03

19      ·asked him -- I asked him why, and he said, well, have                             01:30:07

20      ·you -- do you have the correct documentation?· And I                              01:30:14

21      ·asked him what the correct documentation was.· And he                             01:30:18

22      ·said, I need a corrected birth certificate.· I need                               01:30:23

23      ·an amended birth certificate that states that you                                 01:30:30

24      ·are -- that you are female or a letter from the                                   01:30:34

25      ·surgeon.                                                                          01:30:38



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            41
                                                      Page 43 of 72 PageID #: 1762
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·And he asked me if I had had the surgery.                             01:30:40

·2      ·And I said, I wasn't sure what qualified as "the                                  01:30:43

·3      ·surgery."· And he started describing genitals to me.                              01:30:47

·4      ·And I said, I don't have any kind of letter from a                                01:30:54

·5      ·surgeon, but I have my letter from my doctor's                                    01:31:01

·6      ·office.· And I'm a woman.· I shouldn't have to show                               01:31:04

·7      ·anybody my body in order to receive a driver's                                    01:31:10

·8      ·license that's correct.                                                           01:31:18

·9      · · · · · · ·And then he said -- he said, well, you're                             01:31:22

10      ·going to have to provide some kind of documentation.                              01:31:33

11      ·And I said, can I see -- can I see where it says                                  01:31:36

12      ·that?· Can you show me the guidelines?· And he told                               01:31:39

13      ·me that I was going to have to wait for a supervisor.                             01:31:44

14      · · · · · · ·So he went and found the supervisor, and                              01:31:47

15      ·the supervisor came out.· And I said, I want to see                               01:31:50

16      ·where it said what I had to have to be able to change                             01:31:55

17      ·my gender marker on my driver's license.                                          01:31:59

18      · · · · · · ·The supervisor went back to the office                                01:32:02

19      ·and got a book.· And it took probably about 15 to 20                              01:32:04

20      ·minutes before the supervisor came back with the                                  01:32:08

21      ·book.· And the supervisor read to me out of the book.                             01:32:11

22      ·And I asked if I could have a copy so that I knew                                 01:32:14

23      ·what I needed to do.· And the supervisor said no.· So                             01:32:19

24      ·I said, well, can I read it?· Can I see what it says?                             01:32:24

25      ·And I've got some paper here in my purse, can I write                             01:32:30



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            42
                                                      Page 44 of 72 PageID #: 1763
                           www.EliteReportingServices.com                         YVer1f
·1      ·down what it says that I need, so that I know what to                             01:32:34

·2      ·do?· And the supervisor said, no, that I wasn't                                   01:32:38

·3      ·allowed to see it and write things down like that.                                01:32:41

·4      · · · · · · ·So I -- I asked if I could just read it                               01:32:47

·5      ·for myself so I knew that it said that.· And the                                  01:32:50

·6      ·supervisor put the book down on the counter and                                   01:32:53

·7      ·pushed it toward me but held onto it like I -- like I                             01:32:56

·8      ·was going to steal it or something.                                               01:33:02

·9      · · · · · · ·And so I had to read what it said.· And                               01:33:06

10      ·it said that I needed an updated birth certificate or                             01:33:10

11      ·a letter from a surgeon that said I had sexual                                    01:33:17

12      ·reassignment and that my transition was complete.                                 01:33:22

13      ·And it said I had to have a court order.                                          01:33:27

14      · · · · · · ·And I said, they told me at the clerk's                               01:33:34

15      ·office whenever I was -- whenever I asked about my                                01:33:40

16      ·birth certificate, they told me they won't change                                 01:33:45

17      ·anything.· They said they don't do that here.· And                                01:33:48

18      ·they wouldn't tell me any ways that I could fix it.                               01:33:53

19      ·So I didn't know what to do.· And they said that's                                01:33:58

20      ·not our problem.                                                                  01:34:03

21      · · · · · · ·So I had to take a picture of my driver's                             01:34:04

22      ·license.· And I had been crying.· And that wasn't the                             01:34:09

23      ·first time that I had a driver's license where I had                              01:34:18

24      ·to clean up my eyes after crying.· Because it kept                                01:34:22

25      ·happening.· I had my driver's license and it has the                              01:34:28



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            43
                                                      Page 45 of 72 PageID #: 1764
                           www.EliteReportingServices.com                         YVer1f
·1      ·right name on it, but it still has the wrong gender                               01:34:32

·2      ·marker.· And it was supposed to be a really exciting                              01:34:37

·3      ·moment where I finally had documentation that                                     01:34:42

·4      ·reflected who I was, but it was still wrong.                                      01:34:44

·5      · · · · · · ·And I was so ashamed.· I didn't want to                               01:34:49

·6      ·show anybody my license.· There were times when I had                             01:34:52

·7      ·to and people would stare at me or people would                                   01:34:57

·8      ·comment on it, and they would say things like, you                                01:35:03

·9      ·know this is wrong, right?· You know somebody made a                              01:35:06

10      ·mistake on this.· And I just had to say, yeah, I                                  01:35:13

11      ·know.· I know somebody made a mistake, because they                               01:35:17

12      ·won't fix it.                                                                     01:35:20

13      ·Q.· · · I apologize that you had to experience that.                              01:35:40

14      ·And I think we can all agree that people at the DMV,                              01:35:45

15      ·they really need some training on sensitivity and --                              01:36:07

16      · · · · · · ·THE REPORTER:· I'm sorry to interrupt,                                01:36:07

17      ·but I'm getting some feedback on your comments.                                   01:36:07

18      ·Could you repeat that?                                                            01:36:07

19      ·BY MR. LIM:                                                                       01:36:08

20      ·Q.· · · I said I'm really sorry that you had to                                   01:36:08

21      ·experience that.· And I think we can all agree that                               01:36:11

22      ·people at the DMV could use some significant training                             01:36:15

23      ·on sensitivity and how to be a good, decent human                                 01:36:21

24      ·being in 2020.                                                                    01:36:27

25      · · · · · · ·To be -- should we take a break here?                                 01:36:31



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            44
                                                      Page 46 of 72 PageID #: 1765
                           www.EliteReportingServices.com                         YVer1f
·1      ·Ms. LG, do you need a break?                                                      01:36:37

·2      ·A.· · · I think I can continue for a little while.                                01:36:43

·3      ·Q.· · · Okay.· Ms. LG, I'd like to bring your                                     01:36:46

·4      ·attention to paragraph 137, where you say that you                                01:36:56

·5      ·reasonably fear that possessing a birth certificate                               01:37:04

·6      ·that fails to reflect your female gender marker                                   01:37:08

·7      ·increases the likelihood that you would be subject to                             01:37:18

·8      ·invasions of privacy, prejudice, discrimination,                                  01:37:23

·9      ·distress, harassment, and violence.· But the                                      01:37:27

10      ·instances that you just mentioned didn't involve the                              01:37:36

11      ·birth certificate in any way, no?                                                 01:37:39

12      · · · · · · ·MR. ROESSLER:· Objection.                                             01:37:44

13      · · · · · · ·THE WITNESS:· When I presented my birth                               01:37:51

14      ·certificate along with all of my documentation and                                01:37:54

15      ·tried to use the documentation to change the gender                               01:38:00

16      ·marker on my driver's license, it was denied.· There                              01:38:03

17      ·were other -- there were other experiences -- similar                             01:38:16

18      ·experiences at other DMVs.· And there were                                        01:38:25

19      ·experiences dealing with law enforcement and medical                              01:38:27

20      ·providers.                                                                        01:38:31

21      ·BY MR. LIM:                                                                       01:38:39

22      ·Q.· · · Do you carry your birth certificate with you?                             01:38:39

23      ·A.· · · I keep my birth certificate locked in a                                   01:38:46

24      ·safety deposit box.· And it's sealed in an envelope                               01:38:51

25      ·so that no one will ever see it.· And my mom is the                               01:38:58



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            45
                                                      Page 47 of 72 PageID #: 1766
                           www.EliteReportingServices.com                         YVer1f
·1      ·only other person with a key, and she is supposed to                              01:39:05

·2      ·destroy it if I die.                                                              01:39:09

·3      ·Q.· · · I want to direct your attention to paragraph                              01:39:15

·4      ·138.· It mentions that you've experienced firsthand                               01:39:19

·5      ·hostility, discrimination, and harassment that                                    01:39:26

·6      ·transgender people often experience when presenting                               01:39:29

·7      ·identification that conflicts with their gender.· And                             01:39:34

·8      ·you've described, I think, some of those instances                                01:39:40

·9      ·just now.                                                                         01:39:43

10      · · · · · · ·Are there any other instances that you                                01:39:44

11      ·can think of where you've presented your                                          01:39:47

12      ·identification and you were subjected to hostility,                               01:39:49

13      ·discrimination, and harassment?                                                   01:39:58

14      · · · · · · ·MR. ROESSLER:· Objection.                                             01:40:01

15      · · · · · · ·THE WITNESS:· Whenever I moved to                                     01:40:09

16                  , I needed a new driver's license.· And I --                           01:40:10

17      ·I went to the DMV and I presented my documentation.                               01:40:17

18      ·And I told -- I told the person that I needed to                                  01:40:33

19      ·correct my gender marker, as well as to have a                                    01:40:37

20      ·            driver's license.                                                     01:40:42

21      · · · · · · ·And the clerk -- the clerk told me that I                             01:40:45

22      ·needed a birth certificate -- a corrected birth                                   01:40:59

23      ·certificate or a letter from a surgeon.· And I said,                              01:41:02

24      ·I have a doctor's letters.· Like, my current                                      01:41:13

25      ·physician had written a letter that -- that I'm                                   01:41:18



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            46
                                                      Page 48 of 72 PageID #: 1767
                           www.EliteReportingServices.com                         YVer1f
·1      ·female; that I needed my gender markers changed.                                  01:41:25

·2      · · · · · · ·And they said, we're going to need to get                             01:41:32

·3      ·a supervisor.· And we'll fax everything off and see                               01:41:34

·4      ·if it gets approved, but I don't think this is --                                 01:41:39

·5      ·this is going to work.· It would be a lot easier if                               01:41:43

·6      ·you could just give me a birth certificate.· And I                                01:41:46

·7      ·said, I really wish that I could, but I don't have --                             01:41:48

·8      ·the State of Tennessee won't correct it.· I tried.                                01:41:55

·9      · · · · · · ·And so the supervisor went in the other                               01:42:01

10      ·office and had the assistant supervisor there.· And                               01:42:04

11      ·they told me to sit down.· And then they asked me if                              01:42:10

12      ·I had undergone any surgery.· And I asked them what                               01:42:15

13      ·they meant by surgeries.· And they asked me if I had                              01:42:21

14      ·a vagina.· And they made suggestive comments.· And                                01:42:29

15      ·I -- I said that I shouldn't have to be forced to                                 01:42:47

16      ·have a surgery to have identity documents that match                              01:42:51

17      ·who I am.                                                                         01:42:57

18      · · · · · · ·And they said, well, we feel really bad                               01:43:00

19      ·for you and everything, but we're not going to fix                                01:43:07

20      ·this until you come back with a letter from a surgeon                             01:43:11

21      ·or a birth certificate.· So they sent me back out and                             01:43:17

22      ·closed the door.                                                                  01:43:24

23      · · · · · · ·And I had to go back to the clerk, and                                01:43:25

24      ·the clerk said, if you have a passport, I think I                                 01:43:28

25      ·could use a passport, too.· So I -- I -- I took all                               01:43:33



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            47
                                                      Page 49 of 72 PageID #: 1768
                           www.EliteReportingServices.com                         YVer1f
·1      ·my identity documents back, and they gave me a                                    01:43:43

·2      ·            driver's license that still has the                                   01:43:46

·3      ·incorrect marker on it.· And I had to take that and                               01:43:49

·4      ·use that on several occasions again.                                              01:43:54

·5      · · · · · · ·It was so shameful to pull that out and                               01:43:58

·6      ·have people ask me questions about my driver's                                    01:44:04

·7      ·license being wrong.· I had to present it whenever I                              01:44:07

·8      ·was hired at                    .· And I was really worried                       01:44:18

·9      ·that I wouldn't get a job and that they were going to                             01:44:21

10      ·scan that and put it on my file and then everybody                                01:44:25

11      ·would see it.                                                                     01:44:28

12      · · · · · · ·I went to the doctor's office one time at                             01:44:34

13      ·a new doctor.· And I'd asked my general practice                                  01:44:37

14      ·doctor if they were -- if they had trans patients, if                             01:44:41

15      ·they were friendly.· And my doctor said, yeah, I                                  01:44:46

16      ·think that everybody there should know and know how                               01:44:51

17      ·to treat people who are trans.                                                    01:44:56

18      · · · · · · ·So I -- I went.· And whenever I was                                   01:45:00

19      ·having to pay my co-pays, the person at the desk                                  01:45:06

20      ·looked at my -- looked at my ID and sent everything                               01:45:09

21      ·off and called me -- called me back up to the desk                                01:45:15

22      ·and started talking to me about how my documents                                  01:45:22

23      ·didn't match and how the insurance company wasn't                                 01:45:25

24      ·sure what was going on, because the insurance company                             01:45:27

25      ·had down that I was female and my driver's license                                01:45:30



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            48
                                                      Page 50 of 72 PageID #: 1769
                           www.EliteReportingServices.com                         YVer1f
·1      ·didn't match.· And she was talking to me in front of                              01:45:34

·2      ·a whole bunch of people in the room.· And that's when                             01:45:40

·3      ·they started to turn around and watch and listen.                                 01:45:45

·4      · · · · · · ·And I felt really threatened.· I felt                                 01:45:48

·5      ·scared that people were going to follow me out to the                             01:45:52

·6      ·car or try to hurt me.· Because I've seen all the                                 01:45:55

·7      ·things about what happens to -- some of the things                                01:45:58

·8      ·that can happen.                                                                  01:46:03

·9      · · · · · · ·And whenever I sent everything off to get                             01:46:04

10      ·a passport, I sent all my documentation off.· I sent                              01:46:19

11      ·me birth certificate and a letter explaining that it                              01:46:25

12      ·was incorrect and that I couldn't get it changed;                                 01:46:29

13      ·that I tried, and it hadn't been changed.· And I was                              01:46:33

14      ·really worried that something was going to happen or                              01:46:38

15      ·my passport was going to be denied or that it was                                 01:46:41

16      ·going to be wrong.                                                                01:46:45

17      · · · · · · ·But when I finally got my passport back,                              01:46:46

18      ·it had the correct gender marker on it.· And I                                    01:46:50

19      ·whipped up some courage to go back to the DMV.· And I                             01:47:00

20      ·went up to the desk whenever I was called, and there                              01:47:05

21      ·was a lady standing at the desk.· And she was in a                                01:47:08

22      ·good mood.· And we -- I said hello.· And I asked her                              01:47:15

23      ·how her day was.· And she smiled, and we talked for a                             01:47:19

24      ·minute.                                                                           01:47:25

25      · · · · · · ·And she asked me what she could do to                                 01:47:25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            49
                                                      Page 51 of 72 PageID #: 1770
                           www.EliteReportingServices.com                         YVer1f
·1      ·help.· And I said that I needed to -- I showed her my                             01:47:28

·2      ·driver's license.· And I said, I've changed -- I've                               01:47:34

·3      ·changed addresses, and I need to update my driver's                               01:47:38

·4      ·license.· And she looked at it, and she said -- she                               01:47:42

·5      ·started laughing, and she said, I've never seen this                              01:47:47

·6      ·before.· Somebody made a mistake on your driver's                                 01:47:49

·7      ·license.· It says that you're a male.· She said, wow,                             01:47:53

·8      ·we need to fix that.· I don't know how that could                                 01:47:58

·9      ·have happened.· And I said, I know.· I've been trying                             01:48:04

10      ·to get it fixed for years.· And I said, I have a                                  01:48:09

11      ·passport here.· And she said, well, I need a birth                                01:48:18

12      ·certificate.· That's the easiest way to do it.· And I                             01:48:23

13      ·said, I don't have one.· The State of Tennessee won't                             01:48:27

14      ·change mine.· I'm a trans woman.                                                  01:48:31

15      · · · · · · ·And she stopped making eye contact with                               01:48:34

16      ·me and backed away from the counter like I was going                              01:48:39

17      ·to attack her.· And she stopped talking to me.· And                               01:48:43

18      ·she walked away, and she went and found her                                       01:48:47

19      ·supervisor.· And her supervisor came over and asked                               01:48:51

20      ·what was going on.· And I said -- I said I needed to                              01:48:56

21      ·change my gender marker and update my driver's                                    01:49:00

22      ·license and that I had a passport.· And they said, we                             01:49:03

23      ·need a birth certificate or a letter from a surgeon.                              01:49:08

24      · · · · · · ·And I grabbed all my documents, and I ran                             01:49:12

25      ·out and started crying in the parking lot because I                               01:49:17



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            50
                                                      Page 52 of 72 PageID #: 1771
                           www.EliteReportingServices.com                         YVer1f
·1      ·was so frustrated and ashamed.                                                    01:49:21

·2      · · · · · · ·It took me -- it took me a while to end                               01:49:33

·3      ·up going back to a DMV.· And I decided trying to go                               01:49:39

·4      ·to a different DMV.· And it was after I had had                                   01:49:44

·5      ·surgery.· And I didn't want to present a letter from                              01:49:50

·6      ·the surgeon.· I wanted them to just give me the right                             01:49:58

·7      ·documentation.                                                                    01:50:09

·8      · · · · · · ·And I went in and I talked to the clerk                               01:50:09

·9      ·and said that my driver's license needed to be                                    01:50:16

10      ·corrected.· And the clerk said -- and the clerk said                              01:50:19

11      ·if I had a birth certificate or a letter from a                                   01:50:32

12      ·surgeon, that would be fine.· And I said, someone                                 01:50:37

13      ·told me that a passport would be fine.· I said, I                                 01:50:41

14      ·have all my documentation here, and I have a letter                               01:50:45

15      ·from a surgeon, and I was told that a passport was                                01:50:47

16      ·okay.· And she said, yes, a passport's fine, too.                                 01:50:51

17      · · · · · · ·And I said, I tried and they wouldn't                                 01:50:58

18      ·change it with a passport, but I'm really glad I can                              01:51:04

19      ·use that now.· And she said, well, I still need your                              01:51:08

20      ·letter from a surgeon.· And I said, well, since you                               01:51:12

21      ·have my passport and you can use that, why do I need                              01:51:21

22      ·to give you a letter from a surgeon?· And she said,                               01:51:25

23      ·the State needs to have it on file that you've had a                              01:51:29

24      ·surgery, just in case something changes in the future                             01:51:34

25      ·and we need to know about your surgery.                                           01:51:38



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            51
                                                      Page 53 of 72 PageID #: 1772
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·And I felt so defeated.· I just felt                                  01:51:43

·2      ·broken.· And I just handed it to her.· I didn't say                               01:51:47

·3      ·anything.· And she finally gave me my driver's                                    01:51:51

·4      ·license, and it was finally right.· It finally said                               01:51:56

·5      ·female.· And everything has been corrected, except                                01:52:04

·6      ·for my birth certificate.                                                         01:52:11

·7      · · · · · · ·I could have just avoided all of this.                                01:52:13

·8      ·And I felt sad.· I felt like that at Strawberry                                   01:52:19

·9      ·Plains, whenever I had my ID and I was supposed to                                01:52:25

10      ·just get it naturally, and I didn't.· I just -- I                                 01:52:29

11      ·just -- I couldn't feel -- I couldn't feel that.                                  01:52:35

12      · · · · · · ·I think I need to take a break, please.                               01:52:54

13      · · · · · · ·MR. LIM:· Okay.· Could we come back in                                01:52:59

14      ·ten minutes?                                                                      01:53:01

15      · · · · · · ·MR. ROESSLER:· Ten minutes sounds good.                               01:53:03

16      · · · · · · ·MR. LIM:· It's 2:44 right now, Central                                01:53:07

17      ·time.· We're going off the record.· It's 2:45 now.                                01:53:10

18      ·Let's -- I don't have a whole lot left, so we should                              01:53:14

19      ·be wrapping up here soon.· Thank you.                                             01:53:18

20      · · · · · · ·(Short break.)                                                        01:53:18

21      · · · · · · ·MR. LIM:· Welcome back, everyone.                                     02:06:33

22      ·BY MR. LIM:                                                                       02:06:33

23      ·Q.· · · Ms. LG, I need to ask you this.· Did you                                  02:06:36

24      ·speak with anyone during the break about this                                     02:06:39

25      ·deposition or about this lawsuit?                                                 02:06:44



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            52
                                                      Page 54 of 72 PageID #: 1773
                           www.EliteReportingServices.com                         YVer1f
·1      ·A.· · · No.                                                                       02:06:46

·2      ·Q.· · · I only have a few questions left, so bear                                 02:06:50

·3      ·with me.                                                                          02:06:53

·4      · · · · · · ·Thank you for sharing.· I can't even                                  02:06:54

·5      ·imagine how difficult it must have been for you to go                             02:07:00

·6      ·through that and then relive that here today.                                     02:07:03

·7      · · · · · · ·But I want to accurately know for the                                 02:07:06

·8      ·record, the day of the incidents that you mentioned                               02:07:11

·9      ·that happened in --                                                               02:07:15

10      ·A.· · · I'm sorry, your audio cut out.· Could you                                 02:07:21

11      ·repeat that?                                                                      02:07:25

12      ·Q.· · · Yeah.                                                                     02:07:26

13      · · · · · · ·Your experience with the driver's                                     02:07:26

14      ·license, that happened in                    , no?                                02:07:27

15      ·A.· · · Which experience are you referring to?                                    02:07:32

16      ·Q.· · · The last time you went to the DMV, before you                             02:07:36

17      ·could obtain your driver's license.                                               02:07:44

18      ·A.· · · Yes.· The last time I went to the DMV, it was                             02:07:51

19      ·in             .                                                                  02:07:56

20      ·Q.· · · In fact, the only interaction -- the only                                 02:07:57

21      ·incidents involving the Tennessee DMV location was                                02:08:00

22      ·the                location that you mentioned?                                   02:08:05

23      · · · · · · ·MR. ROESSLER:· Objection.                                             02:08:09

24      · · · · · · ·THE WITNESS:· I'm sorry, I'm not sure                                 02:08:14

25      ·what you're asking.                                                               02:08:16



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            53
                                                      Page 55 of 72 PageID #: 1774
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. LIM:                                                                       02:08:18

·2      ·Q.· · · I'll retract that question.                                               02:08:18

·3      · · · · · · ·Have you attempted to change your birth                               02:08:26

·4      ·certificate in Tennessee?                                                         02:08:29

·5      ·A.· · · Yes, I have attempted to change my Tennessee                              02:08:38

·6      ·birth certificate.                                                                02:08:43

·7      ·Q.· · · Can you describe to us what steps you have                                02:08:44

·8      ·taken to do that?                                                                 02:08:47

·9      ·A.· · · Whenever I received my legal name change, I                               02:08:53

10      ·asked the county clerk what the process was, and he                               02:08:57

11      ·let me take notes; that I needed to mail my                                       02:09:09

12      ·information -- that I needed to provide a certified                               02:09:16

13      ·copy of my name change to various places where I                                  02:09:21

14      ·wanted it changed, and I needed to mail the certified                             02:09:24

15      ·copy alone to the Nashville Department of Vital                                   02:09:30

16      ·Records.· And whenever I did, I included with my name                             02:09:37

17      ·change, the letter from my medical provider stating                               02:09:43

18      ·that my gender marker needed to be updated.                                       02:09:48

19      · · · · · · ·And I waited and received back in the                                 02:09:55

20      ·mail the birth certificate with my correct name, but                              02:10:04

21      ·it was just the birth certificate.· There was no                                  02:10:11

22      ·letter.· There was no explanation.· And it had the                                02:10:13

23      ·incorrect marker on it still.                                                     02:10:18

24      · · · · · · ·Whenever I had gotten the name change                                 02:10:21

25      ·done, I asked the assistant clerk what I needed to do                             02:10:23



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            54
                                                      Page 56 of 72 PageID #: 1775
                           www.EliteReportingServices.com                         YVer1f
·1      ·to get my birth certificate gender marker changed,                                02:10:32

·2      ·because it wasn't made clear how I would get that                                 02:10:36

·3      ·changed.· And I couldn't find any documentation that                              02:10:39

·4      ·outlined how to do that.· And she said, we don't do                               02:10:43

·5      ·that here.· That's not going to happen.                                           02:10:48

·6      ·Q.· · · Once you received your birth certificate with                             02:10:57

·7      ·your name -- after your name change, did you take any                             02:11:02

·8      ·further additional steps to change the gender marker?                             02:11:04

·9      ·A.· · · Whenever I received the denial, whenever I                                02:11:14

10      ·got my birth certificate back and it was still                                    02:11:22

11      ·incorrect, and whenever I was told that it wasn't                                 02:11:26

12      ·going to happen, and whenever people refused to                                   02:11:33

13      ·explain to me ways that I would be able to get it                                 02:11:37

14      ·changed, I felt so hopeless, like it would never be                               02:11:42

15      ·fixed.· And I -- I remember seeing that -- something                              02:11:48

16      ·in the news about the State not changing it for                                   02:11:58

17      ·anybody -- for trans women like me.                                               02:12:01

18      · · · · · · ·And I'm just so scared that I'm going to                              02:12:11

19      ·have to show it to somebody; that they are going to                               02:12:18

20      ·ask to see it.· I just want it to be fixed.                                       02:12:24

21      ·Q.· · · Okay.· That concludes my questions.· Thank                                02:12:38

22      ·you, Ms. L.G.· I really appreciate your time today.                               02:12:43

23      · · · · · · ·MR. ROESSLER:· No redirect from                                       02:12:48

24      ·Plaintiffs' counsel.                                                              02:12:51

25      · · · · · · ·We do just want to reserve the right to                               02:12:52



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            55
                                                      Page 57 of 72 PageID #: 1776
                           www.EliteReportingServices.com                         YVer1f
·1      ·read and sign the transcript before it's final.                              02:12:56

·2      · · · · · · ·THE REPORTER:· Mr. Lim, do you want to                           02:13:09

·3      ·order the original?                                                          02:13:22

·4      · · · · · · ·MR. LIM:· Yes, please.                                           02:13:22

·5      · · · · · · ·FURTHER DEPONENT SAITH NOT

·6

·7

·8

·9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            56
                                                      Page 58 of 72 PageID #: 1777
                           www.EliteReportingServices.com
·1      · · · · · · · · E R R A T A· P A G E

·2   · · · ·I, L.G., having read the foregoing deposition,
· · ··Pages 1 through 56, do hereby certify said testimony
·3   ·is a true and accurate transcript, with the following
· · ··changes (if any):
·4

·5      ·PAGE· ·LINE· · SHOULD HAVE BEEN

·6      ·_____ _____· · ______________________________________

·7      ·_____ _____· · ______________________________________

·8      ·_____ _____· · ______________________________________

·9      ·_____ _____· · ______________________________________

10      ·_____ _____· · ______________________________________

11      ·_____ _____· · ______________________________________

12      ·_____ _____· · ______________________________________

13      ·_____ _____· · ______________________________________

14      ·_____ _____· · ______________________________________

15      ·_____ _____· · ______________________________________

16      ·_____ _____· · ______________________________________

17      ·_____ _____· · ______________________________________

18

19

20

21   · · · · · · · · · · ·________________________________
· · ·· · · · · · · · · · ·L.G.
22

23   ·_________________________________
· · ··Notary Public
24
· · ··My Commission Expires: ___________
25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            57
                                                      Page 59 of 72 PageID #: 1778
                           www.EliteReportingServices.com
·1      · · · · · · · · · C E R T I F I C A T E

·2

·3      ·STATE OF TENNESSEE

·4      ·COUNTY OF SUMNER

·5      · · · · · · ·I, JEANNIE CHAFFIN, Licensed Court

·6      ·Reporter, with offices in Portland, Tennessee, hereby

·7      ·certify that I reported the foregoing videoconference

·8      ·deposition of L.G. by machine shorthand to the best

·9      ·of my skills and abilities, and thereafter the same

10      ·was reduced to typewritten form by me.

11      · · · · · · ·I further certify that I am not related

12      ·to any of the parties named herein, nor their

13      ·counsel, and have no interest, financial or

14      ·otherwise, in the outcome of the proceedings.

15     · · · ·I further certify that in order for this
· ·   ··document to be considered a true and correct copy, it
16     ·must bear my original signature and that any
· ·   ··unauthorized reproduction in whole or in part and/or
17     ·transfer of this document is not authorized, will not
· ·   ··be considered authentic, and will be in violation of
18     ·Tennessee Code Annotated 39-14-104, Theft of
· ·   ··Services.
19

20

21
· ·   ··   ·   ·   ·   ·   ·__________________________________
22     ·   ·   ·   ·   ·   JEANNIE CHAFFIN, LCR
· ·   ··   ·   ·   ·   ·   Elite Reporting Services
23     ·   ·   ·   ·   ·   Associate Court Reporter and
· ·   ··   ·   ·   ·   ·   Notary Public State of Tennessee
24
· ·   ·· · · · · My Notary Commission Expires:· 6/22/2021
25     · · · · · LCR #169 - Expires:· 6/30/2020



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            58
                                                      Page 60 of 72 PageID #: 1779
                           www.EliteReportingServices.com
·1      · · · · · · · · E R R A T A· P A G E

·2   · · · ·I, L.G., having read the foregoing deposition,
· · ··Pages 1 through 56, do hereby certify said testimony
·3   ·is a true and accurate transcript, with the following
· · ··changes (if any):
·4

·5      ·PAGE· ·LINE· · SHOULD HAVE BEEN

·6      ·_____ _____· · ______________________________________

·7      ·_____ _____· · ______________________________________

·8      ·_____ _____· · ______________________________________

·9      ·_____ _____· · ______________________________________

10      ·_____ _____· · ______________________________________

11      ·_____ _____· · ______________________________________

12      ·_____ _____· · ______________________________________

13      ·_____ _____· · ______________________________________

14      ·_____ _____· · ______________________________________

15      ·_____ _____· · ______________________________________

16      ·_____ _____· · ______________________________________

17      ·_____ _____· · ______________________________________

18      ·_____ _____· · ______________________________________

19       _____ _____· · ______________________________________

20

21   · · · · · · · · · · ·________________________________
· · ·· · · · · · · · · · ·L.G.
22

23   ·_________________________________
· · ··Notary Public
24
· · ··My Commission Expires: ___________
25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            57
                                                      Page 61 of 72 PageID #: 1780
                           www.EliteReportingServices.com
·1      · · · · · · · · E R R A T A· P A G E

·2   · · · ·I, L.G., having read the foregoing deposition,
· · ··Pages 1 through 56, do hereby certify said testimony
·3   ·is a true and accurate transcript, with the following
· · ··changes (if any):
·4

·5      ·PAGE· ·LINE· · SHOULD HAVE BEEN

·6      ·_____ _____· · ______________________________________

·7      ·_____ _____· · ______________________________________

·8      ·_____ _____· · ______________________________________

·9      ·_____ _____· · ______________________________________

10      ·_____ _____· · ______________________________________

11      ·_____ _____· · ______________________________________

12      ·_____ _____· · ______________________________________

13      ·_____ _____· · ______________________________________

14      ·_____ _____· · ______________________________________

15      ·_____ _____· · ______________________________________

16      ·_____ _____· · ______________________________________

17      ·_____ _____· · ______________________________________

18

19

20

21   · · · · · · · · · · ·________________________________
· · ·· · · · · · · · · · ·L.G.
22

23   ·_________________________________
· · ··Notary Public
24
· · ··My Commission Expires: ___________
25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-6 Services    * (615)595-0073
                                       Filed 05/29/20                            57
                                                      Page 62 of 72 PageID #: 1781
                           www.EliteReportingServices.com
Case 3:19-cv-00328 Document 93-6 Filed 05/29/20 Page 63 of 72 PageID #: 1782
                       accept 33:6          apologize 30:5        back 10:6 40:6,12
       Exhibits                              44:13                 41:5 42:18,20
                       acceptable 41:8
                                                                   47:20,21,23 48:1,
                                            appearance
    Ex 1 4:8 29:16     accepting 33:9                              21 49:17,19 51:3
                                             33:19
                                                                   52:13,21 54:19
    Ex 2 4:10 6:4      access 30:23
                                            applied 10:15          55:10
                        35:3
                                            approved 47:4         backed 50:16
              1        accurate 40:21
                                            area 33:7             bad 47:18
                       accurately 7:24
    1 6:4 9:21 29:16    53:7                articulate 30:21      Baker 7:7
    125 29:20                               Arts 14:20 15:21
    126 32:7           activities 19:1,11   ashamed 44:5          bear 53:2
                                             51:1
    133 37:1           additional 55:8                            began 12:21
    137 38:22 45:4                          aspects 23:21          13:24 31:17 32:9
                       address 9:20                                33:6
    138 46:4                                assaulted 32:1
                       addresses 50:3                             begin 29:18
                                            assistant 6:11
                       adequate 39:23                             behaviors 31:20
                                             47:10 54:25
    15 42:19           admissions
                                            attack 50:17          Bible       35:20,
                        27:21
                                                                   22
              2                             attempt 32:17
                       advocates 19:18                            big 40:24
                        20:4                attempted 29:22
    2 6:4                                    31:18,24 54:3,5      birth 9:6 37:2,3,7,
                       advocating 20:11                            16,21 38:9,10,17,
    20 42:19                                attend 15:20           23 39:4 41:15,22,
                       affirmatively 8:1
                                             18:22
    2004 29:12                                                     23 43:10,16 45:5,
                       afternoon 6:5                               11,13,22,23 46:22
                                            attended 14:9,24
                       age 11:11 29:21       20:17 21:2            47:6,21 49:11
                        32:8                                       50:11,23 51:11
                                            attending 27:9         52:6 54:3,6,20,21
    2013 36:14         ages 11:9                                   55:1,6,10
                                            attention 29:19
    2014 36:9,12       agree 44:14,21        32:6 36:25 45:4      bit 13:13 32:13
                                             46:3
    2016 27:7          ahead 7:3                                  body 42:7
                                            attitudes 34:23
    2020 44:24         alleged 30:7                               book 42:19,21
                        37:13               Attorney 6:11,12       43:6
    24 32:8,15
                       alleviate 31:18      attorneys 7:4         Borelli 7:12
    25 29:17
                       allowed 40:17        audio 12:8 53:10      born 10:22
    26 37:1             43:3
                                            August         27:7   Botts 7:8
    27 38:22           amended 24:3
                                            authentic 33:2        box 45:24
    2:44 52:16          29:16 30:8 32:7
                        37:13 41:23         Avenue 9:21           boyfriend 17:25
    2:45 52:17
                       answering 8:17       avoided 52:7           18:5

              4        anxiety 32:21        aware 24:25           Brandt 7:3,7,20
                        33:10,25                                  break 8:14,15,19
                       anymore 31:15                 B             25:25 30:12 32:4
                        34:1,3 35:10                               35:8 36:22 44:25
                                            BA 15:24               45:1 52:12,20,24
              A        apartment 9:21
                        10:1                Bachelor's 14:20      briefly 14:4
    Absolutely 23:17




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-6 Services    * (615)595-0073
                                  Filed 05/29/20 Page Index:   1..brieflyi1
                                                      64 of 72 PageID #: 1783
                      www.EliteReportingServices.com
    bring 45:3              changed 35:25         communities         courage 49:19
                             36:6,15 37:2          19:9 22:16
    broad 39:10                                                       court 7:23 8:4
                             39:21 40:10 41:8
                                                  community 19:4,      9:11,18 43:13
    broken 52:2              47:1 49:12,13
                                                   18 20:5,12 29:25
                             50:2,3 54:14 55:1,                       covered 9:9
    brother 11:10,      ,
                             3,14                 company 48:23,
     25                                                               crushing 32:21
                                                   24
                            changing 55:16
    brought 10:12                                                     crying 43:22,24
                                                  complaint 24:3,
     12:5,10,14 41:5        child 31:20                                50:25
                                                   22 29:17 30:8
    Buchert 7:11            childhood 34:19        32:8 37:14         current 9:20
                                                                       15:25 27:14 39:5
    bunch 49:2              Christmas             complete 43:12
                                                                       46:24
                             34:9 35:14
    butcher 7:12                                  concern 7:17
                                                                      cut 12:8 53:10
                            church 18:20,21,
                                                  concludes 55:21
                                  ,25 19:1
             C
                                                  conflicts 46:7               D
                            classmates
    called 6:18 33:21        27:19                confused 31:9
                                                                      dangers 34:22
     48:21 49:20            clean 43:24           contact 22:17
                                                   50:15              data 30:7
    capacity 23:2,13        clear 8:4,5 55:2
     29:7                                         continue 32:5       date 18:11 31:7
                            clerk 39:25 40:22
    car 49:6                                       34:8 35:9 45:2     dating 17:3
                             41:14 46:21
    care 30:23 31:7          47:23,24 51:8,10     continued 13:25     day 33:21 49:23
     33:19 34:13 35:4        54:10,25                                  53:8
                            clerk's 43:14                             dealing 45:19
    carry 45:22             close 11:24 33:1,     contribute 19:23    decent 44:23
                             14
    carved 35:15                                  conversation        decided 31:7 32:1
                            closed 13:8 47:22      34:15               33:4 51:3
    case 6:11 16:13
     24:18 25:1 51:24                             conversations       Declaration 24:4,
                                                   33:17               5
    Central 52:16           co-pays 48:19
                                                  copy 42:22 54:13,   Declaratory 24:4
    certificate 37:3,4,     co-workers
                                                   15
     6,8,16,21 38:9,24       26:21 27:1                               declined 37:4
     39:4 41:16,22,23                             correct 16:11
                                                   36:17 37:5,22      defeated 52:1
     43:10,16 45:5,11,
     14,22,23 46:22,23      cohorts 27:20          41:20,21 42:8      Defendants 6:10
     47:6,21 49:11                                 46:19 47:8 49:18
                            colleagues 6:13                           Defendants' 24:7
     50:12,23 51:11                                54:20
                             8:14 26:14,16,19
     52:6 54:4,6,20,21                            corrected 37:23     define 22:11
     55:1,6,10              college 10:23
                                                   39:4 41:3,5,9,22   defined 19:21
                             13:25 14:3,8,9,
    certification                                  46:22 51:10 52:5
                             15:16 32:16                              degree 14:15,19,
     15:23                                        correction 40:18
                            comment 44:8                               20
    certified 54:12,14                            counsel 55:24
                            commenting
    change 31:18             33:18                Counselor 36:21
     36:8,12 37:2,15                                                  denial 55:9
     39:20,23 40:2,17,      comments 44:17        counter 43:6        denied 45:16
     25 41:15,17,18          47:14                 50:16               49:15
     42:16 43:16 45:15      communication         county 54:10
     50:14,21 51:18                                                   Department
                             24:13 33:14                               54:15
     54:3,5,9,13,17,24                            couple 6:6 7:16
     55:7,8




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-6 Services    *Index:
                                  Filed 05/29/20 (615)595-0073
                                                  Page bring..Departmenti2
                                                       65 of 72 PageID #: 1784
                      www.EliteReportingServices.com
    DEPONENT 56:5         doctor 31:11 40:4     effeminate 31:20
                           48:13,14,15                                       F
    deposed 7:14                                employer 12:13,
                          doctor's 40:6,9        24 13:4
    deposit 45:24                                                   Facebook 23:9,
                           41:4 42:5 46:24
                                                employment           12,15
    deposition 7:19,       48:12
                                                 13:16 14:1
     20,22 16:11 23:25                                              fact 53:20
                          document 9:9
     24:10,14,22,24                             end 51:2
     25:8,13 52:25        documentation                             facts 29:18 30:7
                                                endocrinologist
                           9:11 25:2 40:3,21                        fails 38:24 45:6
    depositions 7:17                             31:1
                           41:1,8,13,20,21
    depression             42:10 44:3 45:14,    enforcement
     32:21 33:11 34:1      15 46:17 49:10        45:19              family 11:1,2,3,4
                           51:7,14 55:3                              26:1,2 32:11
    describe 15:8                               envelope 45:24
     19:6,9 30:1 39:16    documentations                             35:20
     54:7                  36:17

    describing 42:3       documents 6:3
                           9:17 23:24 24:19,
                                                events 20:17,19
    desk 48:19,21          21 25:9 39:14
                                                 21:3
     49:20,21
                           47:16 48:1,22        EXAMINATION
    destroy 46:2           50:24                 6:21
                                                                    father 26:9
    detail 39:16          door 47:22            exciting 44:2
                                                                    fax 47:3
    details 40:8          dramatic 32:23        Exhibit 29:16
                                                                    fear 45:5
    Dianna 6:13           driver's 42:7,17      Exhibits 6:4
                           43:21,23,25 45:16                        feared 34:18
    die 46:2               46:16,20 48:2,6,     expectations
                                                 28:10              fears 34:16 38:23
    difficult 8:9 30:3,    25 50:2,3,6,21
     11 33:1 53:5          51:9 52:3 53:13,     expected 40:20      feedback 44:17
                           17                                       feel 47:18 52:11
    difficulties 32:24                          experience
                          duly 6:18              44:13,21 46:6      feeling 34:6
    direct 29:19 32:6
                          dysphoria 31:18        53:13,15
     36:25 46:3                                                     felt 31:1 33:12
                           32:19 34:14          experienced          49:4 52:1,8 55:14
    directly 39:13
                                                 29:24 39:10 46:4
    director 27:21                                                  female 29:22
                                   E            experiences          30:19 32:10 38:6,
    discomfort 28:9                              45:17,18,19         24 41:24 45:6
                          earlier 7:21 12:4,9                        47:1 48:25 52:5
    discrimination                              expert 16:6,8,10,
     39:2,7,11,12,19      earliest 28:8          12                 Festival 20:18,25
     45:8 46:5,13                                                    21:3
                          early 36:9            explain 55:13
    distinction 16:7,                                               file 48:10 51:23
                                                explained 40:14
     10
                                                explaining 49:11    final 56:1
    distress 39:2,7
     45:9
                          easier 47:5           explanation         finally 33:4 44:3
                          easiest 50:12          54:22               49:17 52:3,4

                          easy 40:25            external 38:16      find 30:23 55:3
    DMV 41:12,14
     44:14,22 46:17       education 10:23       extracurriculars    fine 31:8 51:12,13,
     49:19 51:3,4          15:17                 15:5                16
     53:16,18,21                                                    finish 8:17
                          educational           eye 50:15
    DMVS 45:18             22:16                                    firsthand 46:4
                                                eyes 43:24




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-6 Services  Index:
                                              * (615)595-0073
                                  Filed 05/29/20    DEPONENT..firsthandi3
                                                 Page 66 of 72 PageID #: 1785
                      www.EliteReportingServices.com
                          general 6:12         happen 34:20
                           48:13                49:8,14 55:5,12              I
    fix 43:18 44:12
     47:19 50:8           General's 6:12       happened 50:9
                                                53:9,14             ID 48:20 52:9
    fixed 50:10 55:15,    genitalia 38:16
     20                                        happening 43:25      identification
                          genitals 42:3                              46:7,12
    focusing 14:14,                            happier 33:20
     21                                                             identified 9:17
                                               happy 8:11,15         24:18 29:21 30:18
    follow 49:5                                 30:13 33:12 34:3,
                          gestures 8:6                              identify 7:4 11:10
                                                7 35:1,3
    forced 47:15           31:21                                     18:13,16 22:12
                                               harassed 31:19,       23:11,14,19,21
    forget 32:2           girl 29:23
                                                22 32:1              27:23 32:19
    form 6:7              girlfriend 18:1,6
                                               harassment           identifying 6:9
                           31:12
    forward 36:4                                39:2,7 45:9 46:5,    32:9
                          give 20:16 36:19      13
    found 33:6 42:14                                                identity 30:16,21
                           38:21 47:6 51:6,
     50:18                                     hate 8:18             33:10 38:25 39:5
                           22
                                               head 8:3,5            47:16 48:1
                          glad 7:6 34:6
    freak 31:15            51:18               health 15:10         imagine 53:5

                                               hear 6:25 8:8        immediately
                                                18:15 26:11          13:16 33:15
                          Gonzalez-pagan
    friend 27:2            7:11                heart 35:8           inability 32:19

    friendly 48:15        good 6:5 36:22       held 43:7            incidents 53:8,21
                           44:23 49:22 52:15                        included 54:16
    friends 21:9 22:7,                         high 13:24 14:23,
     12,15                Gould 7:10            24 15:1, 6
                                                23 30:21 31:23
    friendship 22:11      grabbed 35:13                             incongruent
                                                35:4
                           50:24                                     39:13
    front 49:1
                          graduate 15:3,18                          incorrect 37:22
    frustrated 51:1                            hired 48:8
                          graduated 14:18                            38:3 40:16 48:3
    full 9:1               15:4                Hite 9:21             49:12 54:23 55:11
    fully 30:20 33:5      graduation 10:24     holding 31:24        incorrectly 38:13
    future 51:24          granted 10:15        hopeless 55:14       increases 38:25
                                                                     45:7
                          grappling 30:16      hormones 31:2
               G
                                               hostility 39:11,19
    gave 40:15 41:7,                            46:5,12
                          groups 22:16,24                           information
     10 48:1 52:3          23:2                hours 39:25 40:13     41:11 54:12
    gay 20:18,22,24       guidelines 42:12     house 32:22          informed 27:19
     31:6
                                               housekeeping         Injunctive 24:4
    gender 16:7 28:9               H            6:6
     37:5,15,21 38:2,8,                                             instance 8:16
     24 39:5,21,23                             human 44:23
                          Hand 31:21                                instances 39:12,
     40:2 41:18 42:17                          hurt 49:6             17,18 45:10 46:8,
     44:1 45:6,15 46:7,   handed 52:2                                10
     19 47:1 49:18                             hurting 31:3
                          hands 31:24                               institution 14:10
     50:21 54:18 55:1,
     8                    hanging 8:20                              insurance 48:23,




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-6 Services   Index:
                                              * (615
                                  Filed 05/29/20 Page 67 of 72 3PageID
                                                                .insurancei4
                                                                       #: 1786
                      www.EliteReportingServices.com
     24                   34:21,22 42:22        47:20 49:11 50:23    long 9:23 10:20
                          43:5                  51:5,11,14,20,22      12:20 13:1,18
    interaction 53:20
                                                54:17,22              17:18 34:15,19
                         knife 35:15
    interfered 32:23
                                               letters 39:22         longer 41:6
                         knowledge 11:18
    interpersonal                               46:24
                          24:18 26:23                                looked 33:19
     32:25
                                               LG 45:1,3 52:23        48:20 50:4
    Interrogatories
                                               license 42:8,17       lot 47:5 50:25
     24:8
                                                43:22,23,25 44:6      52:18
    interrupt 44:16                             45:16 46:16,20
                                                48:2,7,25 50:2,4,
    invasions 39:1,6               L
                                                7,22 51:9 52:4
     45:8
                                                53:14,17
    involve 45:10        L.G. 6:17,23 7:14                           love 35:6
                          16:6 18:11 24:5      life 21:18,22 23:22
    involved 15:5         29:17,21,22 32:8,     32:17,23 33:8,13     loved 35:11
                          10 35:23 36:21        34:18,25 35:7
    involvement
     25:1                 37:2,8 38:23         likelihood 38:25                M
                          55:22                 45:7
    involving 53:21
                         L.g.'s 24:6           Lim 6:5,11,22 7:3,    made 24:25 25:15
    issue 40:24                                 13 11:13,22 12:3      40:18 44:9,11
                         lady 49:21
    issues 20:4,11                              16:4,22 17:2,5,12,    47:14 50:6 55:2
                         Lambda 7:10            17,23 18:4,10,14
                         language 30:20         19:15,22 20:3,9,
             J                                  15,23 21:4,16,23     mail 54:11,14,20
                         lastly 8:13            22:6,10,23 23:8,     make 8:6 40:20
    Jae 6:11             laughing 50:5          18 24:20 25:24
                                                26:6,18 27:13        making 34:7
    Jeannie 7:24                                                      50:15
                                                28:3,11,16,22
    job 12:4,10 14:2     law 45:19              29:1,8 36:24         male 30:18 38:5,6,
     30:10 48:9                                 37:12 38:1,7,14,      9 50:7
                         lawsuit 16:11          20 39:15 44:19
    jobs 13:21,25         52:25                                      man 28:6,19
                                                45:21 52:13,16,
    John 7:9             lawyer 37:20           21,22 54:1 56:2,4
                                                                     manageable
    joining 6:13                               listed 38:9            34:14
                         learn 30:6
    Jones 6:14           leave 13:3 32:22      listen 49:3
    Judgment 24:6                              litigation 25:18      marked 29:16
                         left 14:7 52:18
                                                                      35:14 38:13
                          53:2                 live 9:25 10:20
             K                                  11:1,18 29:23        marker 37:5,15,
                         legal 7:10 9:6
                                                33:5,12               21 38:2,9 39:21,
                          24:13,15,24 25:8
                                                                      24 40:2 41:10,18
                          36:12 37:1 54:9      lived 9:23 10:1,3,     42:17 44:2 45:6,
                                                5,7,8,18,24
                         legally 35:25                                16 46:19 48:3
                          36:5,8               living 32:18           49:18 50:21
                                                                      54:18,23 55:1,8
                         legislator 37:20      located 41:12
    key 46:1                                                         markers 47:1
                         lesbian 18:13,16      location 10:17
    kill 34:2,21                                13:7 14:6 53:21,
                         lessen 33:11
                                                22
    killed 34:20         letter 40:4,7,9,10,
                          15,16 41:1,5,7,10,
                                               locked 45:23
    kind 18:24 42:4,10
                          16,24 42:4,5
    knew 32:8,17          43:11 46:23,25                             married 16:14,16,




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-6 ServicesIndex:
                                              * (615)595-0073
                                  Filed 05/29/20   interaction..marrie
                                                 Page 68 of 72 PageID #: 1787
                      www.EliteReportingServices.com
     18                 money 19:23            27:10,25 28:7,13,    32:11,14
                                               20,25 29:5 37:9,
    Master 15:21        mood 49:22                                 parking 50:25
                                               18 38:4,11,18
    master's 15:25      mother 26:8            39:8 45:12 46:14    part 35:6
     27:15               29:10 30:24 31:5      53:23
                                                                   participants 6:10
                         33:15,23 36:13
    match 33:3 47:16                          objections 6:7
                                                                   passed 26:9
     48:23 49:1         motion 8:2 24:6        24:7
                                              obsessed 34:19       passport 47:24,
    Matt 6:14           move 9:19 10:10
                                                                    25 49:10,15,17
                         23:4
    matters 6:6 7:17                          obtain 53:17          50:11,22 51:13,
                        moved 10:23                                 15,18,21
                                              obtaining 27:15
                         31:25 46:15
                                                                   passport's 51:16
    meant 34:17                               occasions 37:4
                        moving 31:21
     47:13                                     48:4                past 9:5,14 10:5
                         38:22
                                                                    18:1 31:22
    media 23:5,20                             offer 16:9
                                                                   patients 48:14
    medical 30:23                N            offered 10:13
     33:7 34:12,13
                                              office 6:12 39:21
     35:4 45:19 54:17   named 25:1             40:6,10,13 41:4,    pay 48:19
    meet 22:14          names 9:4,13           17 42:6,18 43:15
                                               47:10 48:12
                                                                   people 24:18,25
    member 19:17         35:15,16                                   26:24 31:8 33:1
                        Nashville 54:15       official 23:1         34:23 44:7,14,22
    membership
                                                                    46:6 48:6,17 49:2,
     19:20              naturally 52:10                             5 55:12
    memories 28:9       needed 30:25          Omar 7:10
                                                                   person 23:12
    men 18:11            31:11 32:2,8         open 10:14 31:25      28:23 29:3,6 46:1,
                         34:12 40:1,18                              18 48:19
                         41:3 42:23 43:10     openly 29:23
                         46:16,18,22 47:1      32:9,19             personal 22:17
    mentioned 12:4,9                                                30:8
     14:7 19:8 22:24     50:1,20 51:9         order 7:24 30:24
     24:19,21 45:10      54:11,12,14,18,25     40:1 42:7 43:13     persons 20:5,12
     53:8,22            negative 29:24         56:3                 21:12,18,21,22
    mentions 46:4        30:2                 organization         phase 31:8
                        news 55:16             19:17,24
    Merchant 7:9
                        nod 8:3               organizations
    met 22:15 25:17                            19:10 22:19,21
                        North 9:21                                 phone 33:16
    middle 9:7 35:19,                         original 56:3
     21                 noted 8:3                                  physician 40:8
                                              outlined 55:4         46:25
    mine 50:14          notes 54:11
                                                                   physician's 40:8
    minute 49:24        noticed 33:15                 P
                                                                   picked 35:21
    minutes 42:20
     52:14,15                    O            paper 42:25          picture 43:21
    misconceptions                            parade 20:18,22,
     34:16              objection 11:12,       24
                         21 12:1 16:1,19,                          place 10:13
    mistake 44:10,11     24 17:4,10,15,20     paragraph 29:20      places 54:13
     50:6                18:2,7,12 19:12,      32:7 37:1 45:4
                         19,25 20:6,13,20      46:3                Plains 41:12 52:9
    mom 36:11 45:25
                         21:1,13,19 22:3,9,   Pardon 18:15         Plaintiff 16:12
    moment 44:3          20 23:6,16 24:16                           24:6
                         25:21 26:3,15        parents 26:7




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-6 Services    *Index:
                                  Filed 05/29/20 (615)595-0073
                                                  Page Master..Plaintiffi6
                                                       69 of 72 PageID #: 1788
                      www.EliteReportingServices.com
    Plaintiffs 7:5,8    problem 43:20       read 42:21,24
     25:18                                   43:4,9 56:1
                        process 54:10
    Plaintiffs' 24:5                        real 35:16,24        relive 53:6
                        productive 33:13
     55:24
                                            realization 30:17    relocated 10:25
                        professors 27:20
    plan 16:9,18
                                            realized 28:5,18     relocation 10:16
                        promotion 10:13,
    play 15:14
                         16 12:5,9          reason 38:8          remember 30:10
    point 8:13 16:18                                              55:15
                        prompted 13:3       reassignment
    pointed 41:2                             43:12               repeat 6:24 8:10
                        proper 34:13
                                                                  12:7 13:5 20:14
    policy 37:4,8,15,                       recall 22:25 28:5,
                        provide 42:10                             25:5 27:11 44:18
     16                                      18
                         54:12                                    53:11
    position 10:14                          receive 42:7
                        provided 9:11,18                         rephrase 8:10
     12:21 13:3 23:1
                                            received 34:13        17:24 19:16 21:9
                        provider 54:17
    possess 26:24                            54:9,19 55:6,9       25:16 29:2 36:19
                        providers 45:20                          reporter 7:24 8:4
    possessing                              recent 17:18
     38:23 45:5         puberty 31:2                              44:16 56:2
                                            recognized 32:20
    posted 40:9         public 20:17                             representing
                                            record 7:25 9:2       6:10 7:4,8
    practice 48:13      pull 48:5            52:17 53:8
                                                                 requirement 40:2
    pre-marked 6:3      purse 42:25         recorded 7:19
                                                                 requirements
    prejudice 39:1,6    pursuing 15:21,     recording 7:21,       40:19
     45:8                25                  22
                                                                 reserve 55:25
    preliminary 7:17    pushed 43:7         Records 54:16
                                                                 reserved 6:7
    preparation         put 33:2 43:6       redacted 36:3
     23:25               48:10                                   reside 11:19
                                            redirect 55:23
    prepared 7:23                                                respect 30:11
                                            refer 25:9 29:15
                                 Q
                                                                 respond 22:5
                                            referring 13:15
                        qualified 33:7       22:22 23:2 26:17    response 8:20
    present 32:20        42:2                53:15
                                                                 responses 7:25
     48:7 51:5
                        question 6:8        reflect 35:25         8:6 24:7
    presentation         8:10,17,18 9:12     38:24 45:6
                                                                 rest 34:25
     31:19 33:2,9,10     12:7 13:14 16:3    reflected 44:4
                         17:1,22 19:14                           result 37:3,14
    presented 39:20
                         20:8 21:15 24:23   reflects 39:4
     45:13 46:11,17
                         25:4,6,23 28:2     refused 55:12
    presenting 46:6      37:11 54:2                              retract 54:2
                                            refusing 25:3
    presents 35:13,     questions 6:22                           returned 10:24
     16,17               7:25 8:1,23 9:10   relate 29:18
                                                                 review 23:24
    previous 9:13        21:25 30:6,9,14    related 20:4,11
                         48:6 53:2 55:21                         reviewed 24:3
     10:17 26:19                             39:13
                                                                 ridiculous 40:23
    previously 29:15                        relationship
                                 R           17:8,13,19          Roessler 7:6,7
    Pride 20:18,25
                                                                  11:12,21 12:1
     21:3               ran 35:12 50:24     relationships
                                                                  16:1,19,24 17:4,
                                             32:25
    privacy 39:1,6      reactions 29:24                           10,15,20 18:2,7,
     45:8                30:2               Relief 24:4           12 19:12,19,25
                                                                  20:6,13,20 21:1,




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-6 ServicesIndex:
                                              * (615)595-0073
                                  Filed 05/29/20   Plaintiffs..Roessleri7
                                                 Page 70 of 72 PageID #: 1789
                      www.EliteReportingServices.com
     13,19 22:3,9,20      sexual 43:11          sports 15:14         supportive
     23:6,16 24:16                                                    32:11,14
                          shake 8:2,5           standing 49:21
     25:21 26:3,15
                                                                     supposed 44:2
     27:10,25 28:7,13,    shameful 48:5         stare 44:7
                                                                      46:1 52:9
     20,25 29:5 36:21
                          sharing 53:4          start 6:6 8:24
     37:9,18 38:4,11,                                                suppress 31:23
     18 39:8 45:12        Shew 6:13             started 33:11,18
     46:14 52:15 53:23
                                                                     surgeon 41:25
                                                 42:3 48:22 49:3
     55:23                short 52:20                                 42:5 43:11 46:23
                                                 50:5,25
                                                                      47:20 50:23 51:6,
    roles 28:9            show 40:3,19
                                                starting 36:19        12,15,20,22
                           42:6,12 44:6
    romantic 17:8,13       55:19                state 9:1 10:7       surgeries 47:13
                                                 14:24 37:23 47:8
    room 35:13 49:2       showed 41:1,13,                            surgery 42:1,3
                                                 50:13 51:23 55:16
                           15 50:1                                    47:12,16 51:5,24,
                                                State's 37:15         25
                          siblings 11:5
                           26:12                states 41:23         surprised 34:4
            S
                          sign 56:1             stating 54:17        surviving 32:17
    sad 52:8              significant 44:22     status 25:20 26:2    sworn 6:19
    safety 45:24                                 27:1,15
                          similar 45:17
    SAITH 56:5                                  steal 43:8                     T
                          simply 8:9
                                                steps 54:7 55:8
                          sister 11:10                               taking 14:1 33:19
    Sara 6:14                                   stop 31:11,24
                          sisters 11:     ,24                        talk 24:21,22 30:3
                                                 32:2
    Sasha 7:11,12         sit 47:11
                                                stopped 50:15,17     talked 31:3 34:1
    sat 35:21             smiled 49:23                                49:23 51:8
    satisfy 40:2          social 23:5,20                             talking 33:25
                                                Strawberry 41:12      48:22 49:1 50:17
    scan 48:10             34:22 39:20 40:12
                                                 52:8
                           41:9,16                                   Tara 7:12
    scared 49:5 55:18                           Strike 16:5
                          something's                                targeted 31:19,22
    school 13:24           33:22,23             studied 14:13
     14:8,23,24 15:1,6,
     18 27:8,9,14
                                                                     team 24:14,15,24
     29: ,24 30:22                              study 14:12           25:8
     31:23 35:5           sought 36:16
                                                subject 45:7         ten 10:5 52:14,15
    sealed 45:24          sounds 52:15
                                                subjected 39:1,5     Tennessee 6:12
    Security 39:20        speak 8:6 24:9,12      46:12                10:8,19,21,22
     40:12 41:9,16         52:24
                                                suggestive 47:14      11:2,3,17,19 14:7
    Sedgwick 6:14         speaking 31:21                              37:23 41:13 47:8
                                                suicide 32:16         50:13 53:21 54:4,
    seeking 33:6          specialty 15:23                             5
                                                Summary 24:6
                          speculate 16:21                            Tennessee's
                                                supervisor
    sensitivity 44:15,     26:23 38:12                                37:3,7
                                                 42:13,14,15,18,
     23                   spend 20:10            20,21,23 43:2,6     terminology
                                                 47:3,9,10 50:19      30:20
                          spoke 31:25
                                                support 19:1         testified 6:19
                          spoken 24:23
    Set 24:7                                     22:15,24 23:2
                           25:7,9,10,11,12,                          testimony 16:10
                                                 24:5 34:8 35:6
    sex 16:7               15,17




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-6 Services   Index:
                                              * (615)595-0073
                                  Filed 05/29/20 Pageroles..Th              i8
                                                      71 of 72 PageID #: 1790
                      www.EliteReportingServices.com
                         transcripts 7:23     video 7:20             13:24 14:4,5
                         transfer 10:15       violence 39:2,7,      working 13:24,25
                                               11,19 45:9            14:5 20:11 27:5
                         transferred 40:23
                                                                     41:14
    things 31:23                              visit 33:17 34:10
                         transgender
     40:25 43:3 44:8                                                worried 34:24
                          19:4,9,18 20:5,12   Vital 54:15
     49:7                                                            48:8 49:14
                          21:11,18,21,22
                                              volunteer 18:17,
    thinking 31:11        22:8,13 23:11                             worth 32:18
                                               19,20,24 19:3,10,
                          25:20 26:2 27:16,
    Thomas 7:7                                 23 20:10 22:18       wow 50:7
                          24 29:23 46:6
                                               23:1
    thought 30:19                                                   wrapping 52:19
                         transition 30:24
                                              volunteering
    threatened 49:4       43:12                                     write 42:25 43:3
                                               19:8
                         treat 48:17                                written 46:25
                         treatment 33:7,8              W            wrong 31:2,13,16
    time 8:9,15 18:5      34:12                                      33:22 40:5 44:1,4,
     20:11 28:4,17                            wait 8:17 42:13        9 48:7 49:16
                         tree 35:14
     31:12 32:12 33:8,
                                              waited 39:25          wrote 35:16
     11,15 34:19         true 32:9
     36:13,22 38:10,17                         40:13 54:19
                         turn 49:3
     39:3 43:23 48:12                         walked 50:18                   Y
     52:17 53:16,18      type 18:19
     55:22                                    wanted 30:23,25
                         types 19:11                                year            15:3
                                               31:7 34:25 35:1
    timeframe 13:14                            51:6 54:14           years 9:24 10:6,
     18:9                                                            11 13:2,20
                                  U           wanting 34:2
    times 32:22 37:23                                                33:12 50:10
     44:6                                     watch 49:3
                         uncomfortable                              young 11:15
    today 6:13,23 7:1,    30:9                ways 31:3,21           29:21
     5 16:11 24:10                             32:23 43:18 55:13
                         undergone 47:12
     53:6 55:22                               week 33:18
                         underneath
    today's 24:14,24      35:14
     25:8,13
                         understand 16:3      Whichever 22:2
    told 27:14 28:24      17:22 20:8 30:15,
     30:24 31:5,10,12,                        whipped 49:19
                          21 31:9 37:10,17
     23 34:10,23 35:11                        Winemiller 7:9
     40:4,7,15 41:2      understanding
     42:12 43:14,16       8:9                 woman 23:14,19,
     46:18,21 47:11                            21 26:2,8 27:1,16,
                         understood 8:21
     51:13,15 55:11                            24 28:5,18 29:9
                          30:22
                                               30:18,22 31:13
    top 38:22            update 36:16          32:20 36:13 42:6
    touch 11:20           50:3,21              50:14

    training 15:17,24    updated 39:22        women 18:11
     44:15,22             41:11 43:10 54:18    55:17

    trans 26:8 27:1                           work 10:14 12:5,
     29:9 30:17,22,25             V            10,12,13,16,17
     31:14 34:11,17,23                         13:10,12,17
     36:13 48:14,17      vagina 47:14          18:17,19,24 19:3,
     50:14 55:17                               9 20:10 22:18
                         vague 13:13           32:25 47:5
    transcript 56:1       17:22 19:13 21:14
                          22:2                worked 10:18




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-6 Services    *Index:
                                  Filed 05/29/20 (615)            .
                                                  Page 72 of 72 PageID       i9
                                                                       #: 1791
                      www.EliteReportingServices.com
